Opinión disidente emitida por el
Juez Asociado Señor Alonso Alonso, a la cual se une el Juez Asociado Señor Fuster Berlingeri.
DISIENTO de la sentencia emitida por el Tribunal por entender que las leyes impugnadas son inconstitucionales. Mediante subterfugios carentes de legitimidad, se han vio-lentado derechos fundamentales de los miembros del Con-*136sejo de Educación Superior (en adelante C.E.S.) garantiza-dos por nuestra Constitución y la de Estados Unidos (en adelante EE. UU.) y se han socavado los pilares sobre los cuales descansa nuestra democracia y la vida universitaria que la nutre.
Coincido y me uno a las expresiones hechas en las par-tes I, III, IV y V de la opinión concurrente del Juez Aso-ciado Señor Hernández Denton. Estoy, además, conforme con las partes VIII, IX, X y XI de su opinión, que tratan sobre la libertad académica, pues éstas reconocen parte de los derechos existentes sobre la libertad académica, aun-que no su totalidad como entiendo que existen, y explico, en esta opinión.
Hoy más que nunca tiene especial relevancia el princi-pio expresado por este Foro hace más de tres (3) décadas en Pueblo v. Luciano Arroyo, 83 D.P.R. 573, 582 (1961), en cuanto a que los jueces no debemos pecar de ingenuos y ser tan inocentes como para creer cosas que nadie más creería.
El imperio de la ley es la respuesta más enfática del Estado liberal a los problemas del poder y de la libertad. Debemos distinguir entre el uso del poder legítimo y el ilegítimo, de lo contrario la sociedad liberal y el hombre estarán condenados a la búsqueda de una justicia que no existe y las estructuras sociales y públicas perderán legiti-midad por su falta de contenido moral. Más allá de las formalidades legales y del instrumentalismo burocrático, hay que buscar el sentido de equidad, solidaridad social y justicia real. R.M. Unger, Law in Modern Society, Nueva york, Ed. Free Press, 1976.
La leyes impugnadas son inconstitucionales de su faz y en su aplicación cuando: (1) hayan violentado la libertad de expresión consagrada en nuestra Constitución y en la Constitución federal; (2) hayan violentado, además, la li-bertad académica institucional y la autonomía universita-ria sin existir ningún interés apremiante que lo justifique; (3) los miembros del C.E.S. hayan sido despedidos de jure y *137de facto en forma discriminatoria por razones político-partidistas y sin justa causa, y (4) la legislación impug-nada no sea otra cosa que un subterfugio para tomar inde-bidamente la Universidad de Puerto Rico como si fuera un botín de guerra. Nos explicamos.
Existe un vínculo fuerte, firme e inquebrantable entre la vivencia universitaria y el ejercicio de la democracia. La Universidad es democracia conforme con su destino. Este destino de la Universidad está íntimamente ligado al con-tenido del Preámbulo de nuestra Constitución, en cuanto a “continuamente enriquecer nuestro acervo democrático en el disfrute individual y colectivo de [Zos] derechos”. Preám-ble, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 251. La Universidad es la convivencia democrática de la sociedad civil y el máximo laboratorio para la experimentación democrática. Intervenir indebidamente con ella es interve-nir peligrosamente con la democracia y violentar los valo-res constitucionales que la hacen viable y sobre los cuales se sostiene.
La amplitud del derecho a la libertad de expresión, ga-rantizado en nuestra Constitución, cobija la autonomía universitaria. La autonomía universitaria es un pilar fundamental en nuestra aspiración como pueblo a enriquecer, de manera continua, nuestro acervo democrático y al dis-frute individual y colectivo de nuestras libertades, según lo dispone la Constitución.
Por otra parte, el concepto moderno de administración académica se deriva en forma directa de la libertad de ex-presión individual y colectiva. Hace viable el logro de los objetivos de la docencia. La libertad académica institucio-nal incluye no sólo el componente de la docencia, sino el de la administración académica. Intervenir de forma indebida con la administración académica afecta directamente la docencia y viola la libertad académica individual, pues tiene un efecto congelante (“chilling effect”) sobre ésta y so-bre la libertad de expresión de la comunidad universitaria. *138Ello es así, puesto que quebranta el diálogo, la discusión y la deliberación universitaria, que son su razón de ser para que los estudiantes tengan una educación plena que los ex-ponga a todas las corrientes del conocimiento.
El C.E.S. ostenta una obligación fiduciaria de velar por todos los intereses de los elementos que componen la comu-nidad universitaria. Su capacidad para demandar y ser de-mandado la estableció la See. 2 de la Ley Núm. 135 de 7 de mayo de 1942 (18 L.P.R.A. see. 632), la cual está en pleno vigor. Así también lo hemos reconocido antes en nuestros dictámenes. Por ello, tiene capacidad para comparecer a este pleito. Además del C.E.S., sus miembros tienen legiti-mación activa debido a que han sufrido un daño claro, in-mediato, grave, concreto y palpable al ser despojados de todas sus funciones fiduciarias y administrativas sobre la Universidad. Sólo se le ha dejado la función de acreditar y licenciar instituciones de educación privadas, lo cual no es una función relacionada con administrar y dirigir la docen-cia universitaria. El C.E.S. y sus miembros están obligados a defender la Constitución y, por ende, los derechos de la libertad de expresión y el debido proceso de ley. Si una ley infringe estos derechos, su deber es cuestionar la constitu-cionalidad de ésta, como lo han hecho.
La Universidad no es una agencia o corporación pública más del Gobierno. La Universidad no es una propiedad pri-vada del Estado ni tampoco es un departamento del Go-bierno, como veremos más adelante.
En atención al interés público involucrado, siendo con-secuentes con éste, para respetar los principios antes ex-puestos —de que el Estado no debe intervenir con la Uni-versidad y con los procesos que la propia comunidad universitaria ya ha llevado a cabo— y para proteger los derechos constitucionales fundamentales y evitar crear una inestabilidad, ordenaríamos el siguiente remedio:
1. Declarar inconstitucional la Ley Núm. 12 de 7 de ju-nio de 1993 (18 L.P.R.A. see. 621c) y las Leyes Núms. 16 y *13917 de 16 de junio de 1993 (18 L.P.R.A. sec. 602 y 18 L.P.R.A. secs. 852-8521, respectivamente, por lo que se restituyen a los miembros del C.E.S. cuyos nombramientos no hayan vencido a la fecha de la presente opinión.

2. Declarar inconstitucional la Junta de Síndicos y el Consejo de Educación Superior, según creados por las refe-ridas leyes. Cualquier actuación de estos organismos posterior a la fecha de esta opinión se declara también inconstitucional.

3. En cuanto al nombramiento de funcionarios tales como el Presidente de la U.P.R. en consideración a los fac-tores antes señalados, dejaríamos a éstos en sus cargos hasta tanto el C.E.S. decida lo contrario.
I

La naturaleza de la Universidad

Existe un vínculo firme, fuerte e inquebrantable entre la vivencia universitaria y el ejercicio de la democracia. La Universidad es una democracia conforme a su destino; es la institución que, en mayor medida, está capacitada para abordar los grandes problemas a que hoy se enfrenta la humanidad con serenidad y espíritu reflexivo, y para pro-poner las soluciones o reformas adecuadas.
La Universidad necesita acentuar su condición dialogal, que entienda su labor de enseñanza como una interlocución entre [profesores] y estudiantes, requiriendo de éstos, no la actitud pasiva de recibir el saber ya elaborado, sino [mediante una ac-titud dinámica donde] la actividad de cuestionar y pensar por su cuenta [sea] lo que el [profesor facilite] u ofrece. A este diá-logo de los [profesores] con los estudiantes, propio de la ense-ñanza efectiva, se ha de agregar el de los [profesores] entre sí, el de los estudiantes entre sí, el diálogo de los que piensan hoy con los que ayer pensaron y cuyas obras se preservan para su estudio y por fin, el diálogo de la universidad con las diversas instancias de la comunidad que la alberga. Esto último re-quiere que la universidad no dependa de las autoridades de esta comunidad, puesto que ha de ser interlocutor frente a *140ellas; que no sea un mero eco de lo que estas autoridades dicen, que tenga una voz propia y diferente de la de estas autoridades. Esto se deja expresar en una sola locución: autonomía univer-sitaria, tanto en lo académico como en lo relativo a su gobierno y administración. Dr. J. Echevarría, Universidad, Democracia y Destino, conferencia pronunciada el 2 de febrero de 1993, al asumir funciones de Humanista Residente del Recinto de Río Piedras de la Universidad de Puerto Rico.
Cuando se interviene con la Universidad, como en este caso, se quebranta este diálogo y, por ende, se viola la liber-tad de expresión garantizada por la Constitución a los pro-fesores y estudiantes.
En la democracia liberal, lo que el Gobierno de la mayo-ría debe respetar y proteger no se limita sólo a la minoría que se le opone. Incluye, además, un conjunto de institu-ciones deliberativas que contribuyen a dar contenido y forma al proyecto de sociedad que cada Nación ha de ela-borar para dar solución a los problemas que se le presenten y superar los vicios que le aquejan en el presente. Entre estas instituciones se encuentra, desde luego, ocupando un lugar central y eminente la Universidad, que ha sido ca-racterizada, conforme apunta acertadamente el profesor Echevarría, como “la simbiosis de investigación y ense-ñanza al servicio de la imaginación creadora”. Se com-prende bien que este programa, sobre lo que la Universi-dad ha de aspirar a ser, va mucho más lejos de la concepción que se suele tener de ella. Con la locución “ima-ginación creadora” se ha denominado a la función social de contribuir a generar el futuro de la comunidad y, en cierta medida, de la humanidad en su conjunto.
Como bien expresara Don José Ortega y Gasset: la Uni-versidad consiste primero, y por lo tanto, en la enseñanza superior que debe recibir el hombre medio para hacerlo un hombre culto y un buen profesional y situarlo a la altura de sus tiempos. J. Ortega y Gasset, Obras Completas, T. IV pág. 335.
El rigor y la disciplina de la vida intelectual constituyen un *141punto de reférencia de tal importancia que no pueden sacrifi-carse a determinados oleajes históricos. ...
Resulta indispensable al hombre, a la sociedad y al futuro de la libertad, la existencia de comunidades de escolares empeña-das en el esfuerzo desinteresado por conocer, entender y escla-recer la realidad; por conservar y trasmitir el saber, leales a los métodos y a las normas que la vocación intelectual exige. La vocación intelectual es uno de los resortes indispensables a la vida del conocimiento y su sede institucional radica desde hace ocho siglos en la universidad. J. Benitez, Junto a la torre: jor-nadas de un programa universitario, San Juan, Ed. U.P.R., 1962, prólogo, págs. 13-14.
Y es que el compromiso primario de la Universidad ra-dica en la sociedad intelectual. Son la duda creativa y la búsqueda de la verdad, el respeto a la disidencia, la inves-tigación, la transmisión de la información y la calidad aca-démica lo que establece la distinción con otras institucio-nes sociales igual de buenas, pero ciertamente distintas de la Universidad.
Si algo importante debe tener un sistema democrático como el nuestro es que las instituciones existan en forma estable, por encima de los intereses inmediatos que puedan tener las personas particulares.
La autonomía universitaria quiere decir, entre otras co-sas, que el Pueblo de Puerto Rico colectivamente prefiere que sean los universitarios quienes tomen las decisiones fundamentales sobre lo que debe desarrollarse dentro del ámbito de la Universidad de Puerto Rico. La autonomía no es una ficción poética.
Es una fuerza real que nos permite escoger libremente nues-tros estudiantes, profesores y empleados; que nos permite eva-luarlos con criterios universitarios, que nos permite decidir res-ponsablemente lo que investigamos, que nos permite criticar y valorar, pensar, soñar, volar libres, nos permite analizar, lu-char, diferir, crear, que nos permite desarrollar nuestros pro-gramas sin interferencia impropia. Es como si el pueblo de Puerto Rico le hubiese dicho a la Universidad: queremos que si alguien se equivoca en lo que debe hacerse en la Universidad, sean los universitarios y no las personas que están fuera de la universidad. F. Agrait (Presidente de la U.P.R.), Discurso pro-*142nunciado en la colación de grados del Recinto de Río Piedras el 7 de junio de 1987.
El hecho de que el Estado se haya visto obligado en los tiempos modernos a financiar en gran parte el funciona-miento de las universidades, en manera alguna las con-vierte, ni siquiera a la pública, en dependencias o agencias del Estado sometidas a su tuición y administración, si tal Estado pretende poseer el honroso calificativo de democrá-tico, en el sentido moderno de esta expresión. Pues no es democrático sino despótico, y acaso hasta tiránico, cuando el Gobierno invoca a la mayoría que lo sustenta e invade territorios que no son suyos, como ocurre por desgracia cuando una comunidad se deja llevar por el carisma de un líder o por una ideología sin suficientes raíces en la con-ciencia de los gobernados. No sólo las personas individua-les tienen destinos, sino también lo tienen las instituciones en cuanto llevan inscrito en ellas la posibilidad de ser más y mejores de lo que son en el presente. Echevarría, supra.
Este destino de la Universidad está estrechamente li-gado al contenido del Preámbulo de la Constitución del Es-tado Libre Asociado de Puerto Rico en cuanto a “continua-mente enriquecer nuestro acervo democrático en el disfrute individual y colectivo de [los] derechos”. Preám-bulo, supra, pág. 251. En fin, existe un vínculo firme y fuerte entre la vivencia universitaria y el ejercicio de la democracia. El destino de la Universidad es darle conte-nido empírico al Preámbulo de la Constitución, de lo cual se enriquece y fortalece la democracia.
En cuanto a esta indelegable misión de la Universidad como conciencia democrática de la sociedad civil y máximo laboratorio para la experimentación democrática, “reino de la inconformidad y la disidencia” —como bien la catalogara la ilustre puertorriqueña Nilita Vientos Gastón— basta re-cordar cómo históricamente las universidades han sido los principales enemigos contra los cuales se han ensañado los regímenes totalitarios en todo el planeta. J.R. Fernández, *143Universidad y Poder, Diálogo, 14 de abril de 1992. En de-mocracias liberales como la nuestra, el Gobierno de la ma-yoría debe respetar y proteger a la Universidad como una de las instituciones deliberativas “que contribuye a dar contenido y forma al proyecto de sociedad” que nuestra Na-ción ha de elaborar para dar solución a los problemas que se le presentan y superar los vicios que en el presente le aquejan. Echevarría, supra. La Universidad de Puerto Rico ocupa, entre estas instituciones, un lugar central y eminente.
En la medida que se interviene de forma indebida con esta función, el diálogo, la discusión y la deliberación se quebrantan, violentándose así la libertad de expresión ga-rantizada por nuestra Constitución y la Constitución federal.

Las intervenciones indebidas que en el pasado haya he-cho el Gobierno con la Universidad, las cuales no están ante nos, no justifican ni legitiman la que se ha hecho en este caso. Estas son igualmente censurables.

HH > — i

La Universidad no es una agenda más de Gobierno

La entidad que hemos descrito como Universidad, ob-viamente no es una agenciá más del Gobierno, de la Rama Ejecutiva o una corporación pública de las utilizadas co-múnmente en Puerto Rico para adelantar el desarrollo eco-nómico, prestar servicios públicos y llevar a cabo funciones tradicionalmente gubernamentales. Tampoco es un go-bierno municipal.
La Universidad no es el Gobierno; la Universidad no es el Estado; la Universidad es mucho más. Es una comuni-dad inmersa dentro de otra, dentro de una sociedad de la cual forma parte, que con su vida propia enriquece la liber-tad y la búsqueda de la felicidad del ser humano. Las en-tidades que el Estado crea, para ser componentes de la *144comunidad, no son de su pertenencia. La Universidad no pertenece al Gobierno ni al Estado.
Por todo lo anterior, las facultades de la Asamblea Le-gislativa y del Gobernador de Puerto Rico, al reorganizar la Universidad, tienen unos parámetros más limitados que cuando se trata de las agencias gubernamentales tradicionales. Especialmente cuando estos parámetros se han establecido para preservar la libertad de expresión, la libertad del hombre, la búsqueda de la felicidad y la pre-servación de los derechos inalienables de todos los seres humanos del planeta. Por ello la Constitución española de 27 de diciembre de 1978 eleva a rango constitucional la autonomía universitaria. Además, veintisiete (27) estados de EE. UU. hacen referencia específica a la educación superior en sus constituciones y nueve (9) estados garantizan en sus constituciones la autonomía universitaria para pro-tegerla de las intervenciones indebidas de las Ramas Eje-cutiva y Legislativa. A. Kern y E.S. Solomon, College and University Law, Virginia, 1972, Ed. Michie Co., pág. 26.
Nuestra Constitución, tanto en su Preámbulo como en su Carta de Derechos y en sus diversas disposiciones, ex-presamente se levanta sobre estos principios de libertad, de búsqueda de la felicidad, de inviolabilidad a la dignidad del ser humano y de democracia. Veamos ahora los hechos particulares de este caso y por qué esta legislación es inconstitucional.
r-H hH HH

Hechos

La Ley Núm. 1 de 20 de enero de 1966, conocida como la Ley de la Universidad de Puerto Rico, 18 L.P.R.A. see. 601 et seq., estableció a la Universidad de Puerto Rico (en ade-lante U.P.R.) como una corporación pública, cuya junta de gobierno la constituye el C.E.S. Al C.E.S. se le asignó la función dual de administrar o gobernar la U.P.R. y, a su *145vez, licenciar y acreditar a las instituciones educativas pri-vadas de educación superior en Puerto Rico. Con la apro-bación de la Ley Núm. 31 de 10 de marzo de 1976 (18 L.P.R.A. see. 2101 et seq.), el proceso de licénciamiento y acreditación se hizo obligatorio.
A raíz del resultado de las elecciones generales en Puerto Rico efectuadas en noviembre de 1992, el Hon. Pedro J. Rosselló González, Presidente del Partido Nuevo Progresista (P.N.P.), fue instalado como Gobernador del Es-tado Libre Asociado. Aproximadamente cinco (5) meses después, fueron aprobadas tres (3) leyes para enmendar la referida Ley de la Universidad de Puerto Rico e introducir cambios sustanciales en el esquema de gobierno y adminis-tración de la U.P.R.
La Ley Núm. 12, supra, designó a la Junta de Síndicos, en sustitución del C.E.S., como el órgano con la facultad para establecer los procedimientos correspondientes para solicitar, recibir, custodiar y administrar los fondos de la U.P.R.(1)
La Ley Núm. 16, supra, eliminó al C.E.S. como cuerpo rector de la U.P.R. y creó en su lugar la Junta de Síndicos para “gobernar y administrar el sistema universitario del estado”.(2) En síntesis, esta ley traspasó a la Junta todos los poderes que tenía el C.E.S. en su capacidad de junta de gobierno de la U.P.R.
Conforme a la citada Ley Núm. 16, la Junta de Síndicos estará compuesta por trece (13) miembros, diez (10) de ellos serán ciudadanos de la comunidad nombrados por el Gobernador, con el consejo y consentimiento del Senado, y tres (3) serán electos mediante voto secreto por los profe-sores y estudiantes, representantes del estudiantado y del personal docente en la Junta Universitaria.
*146La tercera de estas leyes, la Ley Núm. 17, supra, separó las funciones de licenciar y acreditar instituciones univer-sitarias privadas de las funciones correspondientes al go-bierno y administración de la U.P.R. Para ello creó un nuevo organismo, también denominado “Consejo de Educa-ción Superior”. Por disposición de esta ley, los miembros del C.E.S. pasarían a formar parte del nuevo Consejo de Educación Superior creado, hasta las expiraciones de sus respectivos términos.
El 17 de junio de 1993, el C.E.S. y sus miembros(3) pre-sentaron ante el Tribunal Superior una acción contra el Gobernador del Estado Libre Asociado de Puerto Rico, Hon. Pedro J. Rosselló González. En ésta, los demandantes figuran como miembros del C.E.S. y en su carácter individual. El C.E.S. también figura en representación de la U.P.R. Los demandantes solicitan que se declaren in-constitucionales las leyes referidas y, a su vez, que se le prohíba al Gobernador ponerlas en vigor.(4)
En síntesis, los demandantes alegan que las leyes im-pugnadas son inconstitucionales porque violan la libertad académica institucional y la autonomía de la U.P.R., ade-más de destituirlos de manera discriminatoria y en viola-ción al debido proceso de ley. Los demandantes alegan, además, que las leyes impugnadas violan el Art. II, Secs. 1, 4 y 7 de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, y la Primera, Quinta y Dé-*147cimocuarta Enmiendas de la Constitución de Estados Unidos.
El demandado, por su parte, sostiene que el caso trata sobre una cuestión política que no es susceptible de adju-dicación judicial. Señala, además, que el C.E.S. carece de legitimación activa; que la libertad académica institucional no ampara sus reclamos y que a los demandantes no les cobija derecho constitucional alguno para continuar ejer-ciendo sus funciones. El demandado niega la existencia de motivación político-partidista o discriminatoria como fun-damento para la aprobación de las leyes impugnadas.
El 5 de agosto de 1993 el tribunal de instancia dictó una sentencia, en la cual declaró sin lugar la demanda al resolver que el C.E.S. carece de legitimación activa para demandar. Resolvió, a su vez, que la autonomía universi-taria no tenía un rango constitucional sino estatutario, y que la libertad académica institucional bajo la Primera En-mienda de la Constitución federal no se extiende a la fase administrativa o de gobierno de la Universidad. Con res-pecto a las alegaciones de discrimen y privación de propie-dad sin un debido proceso de ley, el tribunal de instancia concluyó que los miembros del C.E.S. (en su carácter individual) carecen de un interés propietario en el cargo que ocupan. Finalmente y en resumen, sobre la discriminación alegada contra los demandantes, el tribunal concluyó que existía una controversia sobre el posible conflicto de inte-reses dimanante de la dualidad de funciones del C.E.S. Por ello, resolvió que las leyes impugnadas presentan en reali-dad un enfoque o política pública distintos, los cuales están dentro del ámbito que le confiere la Constitución a la Rama Ejecutiva del Gobierno.
Inconformes, los miembros del C.E.S. apelaron ante este Tribunal. En apoyo a su contención principál de que las leyes referidas son inconstitucionales, plantean los si-guientes errores:
1. ... [Rjesolver que no existe un derecho constitucional a la *148autonomía universitaria bajo las libertades garantizadas por la Primera y Décimocuarta Enmiendas de la Constitución de los Estados Unidos y por las secciones 4 y 6 del Artículo II de la Constitución del Estado Libre Asociado de Puerto Rico.
2. ... [Rjesolver que no existe un derecho constitucional a la autonomía universitaria bajo el derecho fundamental a la edu-cación garantizado por la sección 5 del Artículo II de la Consti-tución del Estado Libre Asociado de Puerto Rico.
3. ... [R]esolver que las Leyes Núm. 16 y 17 de 16 de junio de 1993 y Núm. 12 de 7 de junio de 1993 no violan el derecho constitucional a la libertad académica institucional y a la auto-nomía de la Universidad de Puerto Rico, garantizados por las Enmiendas Primera y Décimocuarta de la Constitución de los Estados Unidos y las secciones 4, 5 y 6 del Artículo II de la Constitución del Estado Libre Asociado de Puerto Rico.
4. ... [R]esolver que la Universidad de Puerto Rico, repre-sentada por el Consejo de Educación Superior, no tiene legiti-mación activa para demandar al Gobernador en defensa de su derecho a la libertad académica institucional y a la autonomía.
5. ... [R]esolver que al CES y sus miembros no les ampara el derecho a la libertad académica institucional por que las fun-ciones del CES. son funciones administrativas y no académicas y sus miembros no toman decisiones académicas sino pura-mente administrativas.
6. ... [RJesolver que los miembros del CES no fueron desti-tuidos de sus cargos como junta de gobierno de la Universidad.
7. ... [Rjesolver que la destitución de los miembros del CES no se debió a motivaciones políticas, en violación de sus dere-chos constitucionales bajo la Primera y Décimocuarta Enmien-das de la Constitución de Estados Unidos y bajo las secciones 4 y 6 del Artículo II de la Constitución del Estado Libre Asociado de Puerto Rico.
8. ... [RJesolver que no se violó el derecho de los miembros del CES al debido proceso de ley, en sus vertientes sustantiva y procesal, garantizado por las Enmiendas quinta y décimo-cuarta de la Constitución de los Estados Unidos y las Secciones 1 y 7 del Artículo II de la Constitución del Estado Libre Aso-ciado de Puerto Rico al separar [a los miembros del C.E.S.] de sus cargos en la Junta de gobierno de la Universidad en viola-ción a su derecho a la libertad, igualdad y dignidad, sin vista ni justa causa. Escrito de apelación, págs. 6-7.
Por plantear una cuestión constitucional sustancial novel, acogimos el recurso. Ante su importancia, acordamos darle atención prioritaria. Durante la etapa apelativa, au-torizamos la intervención de la U.P.R. y del recién creado *149C.E.S., así como la comparecencia de la Asociación de Co-legios y Universidades Privadas, Inc. de Puerto Rico (A.C.U.P.) como amicus curiae.(5)
IV

Capacidad para demandar y legitimación activa del C.E.S.

Desde Rivera Maldonado v. E.L.A., 119 D.P.R. 74, 81 (1987), explicamos que “persona jurídica” es “la colectivi-dad de personas o conjunto de bienes que, organizado para la realización de un fin permanente, obtiene el reconoci-miento del Estado como sujeto de derecho”. (Enfasis suplido.) (Citando a D. Espín Cánovas, Manual de Derecho Civil español, 6ta ed., Madrid, Ed. Rev. Der. Privado, 1977, Vol. I, Cap. VI, pág. 370.) “Esta recibe su personalidad directamente de la ley, por la que los límites de sus faculta-des, derechos y responsabilidades están fijados por la ley creadora.” íd. (Citando a J.L. Lacruz Berdejo, Derecho Civil, Barcelona, Ed. Bosch, 1974, Vol. 2, Cap. V, Sec. 31, pág. 176.) En Rivera Maldonado v. E.L.A., supra, pág. 82, tam-bién señalamos que “como regla general, un departamento ejecutivo no tiene personalidad jurídica”.(6) Claro está que la Universidad, como señalaremos más adelante, no es un departamento ejecutivo.
El Estado, a través de la Rama Legislativa, goza de la facultad de conferirle a las instrumentalidades que crea la estructura organizativa más apropiada a fin de lograr su funcionamiento más óptimo y efectivo. Pagán et al. v. E.L.A. et al., 131 D.P.R. 795 (1992). En consonancia con lo anterior, aquel organismo creado por ley tendrá la capaci-*150dad para comparecer ante los tribunales bajo dos (2) instancias. Primero, si la ley orgánica que lo crea le otorga expresamente dicha capacidad, o segundo, cuando esta ca-pacidad pueda razonablemente inferirse de la ley.(7) Esto último significa que es necesario analizar e interpretar la ley orgánica que crea la entidad para determinar si dentro del contexto de sus atribuciones, poderes y objetivos tiene capacidad para demandar. Veamos.
El C.E.S. fue creado como la Junta de Gobierno de la U.P.R. mediante el Art. 3 de la Ley Núm. 1, supra, según enmendada, 18 L.P.R.A. see. 602. El Art. 16 de esta Ley Núm. 1, contenía unas disposiciones generales y transito-rias, entre las cuales se incluyeron las siguientes:
(4) Cualesquiera deberes, atribuciones, prerrogativas, o fun-ciones asignadas al Consejo Superior de Enseñanza, al Rector o a la Universidad de Puerto Rico por las leyes de la Asamblea Legislativa de Puerto Rico promulgadas con anterioridad a la presente ley y que no sean incompatibles con sus disposiciones, continuarán rigiendo y obligando al Consejo de Educación Superior, al Presidente de la Universidad o a la Universidad de Puerto Rico, respectivamente.
(5) Todas las prerrogativas, atribuciones y responsabilidades contraídas por cualquier organismo o funcionario oficial de la Universidad de Puerto Rico bajo leyes en vigor antes de la apro-bación de ésta o a virtud de cualquier ley federal, concesión o contrato cuya transferencia no esté específicamente establecida por las disposiciones de esta ley, quedan por ésta reconocidas y continúan en vigor. ....” (Énfasis suplido.) 1966 Leyes de Puerto Rico 105.
La anterior Ley de Reorganización de la Universidad de Puerto Rico, la cual creó el Consejo Superior de Enseñanza (que fue sustituido por el C.E.S. mediante la ley de 1966), disponía que el Gobierno de la Universidad residiría en *151dicho Consejo Superior de Enseñanza. Sec. 3 de la Ley Núm. 135 de 7 de mayo de 1942 (18 L.P.R.A. ant. see. 633). En la See. 2 de esta Ley de 1942 (18 L.P.R.A. ant. see. 632), se dispuso que las facultades del Consejo Superior de En-señanza serían las siguientes:
Sección 2. — El Consejo Superior de Enseñanza, nombrado se-gún se provee en la sección 3 de esta Ley, y sus sucesores, cons-tituirá, y por la presente constituye, una corporación bajo la denominación de “La Universidad de Puerto Rico”, y con este nombre tendrá derecho a demandar y ser demandada, a adqui-rir y poseer bienes muebles o inmuebles, a hipotecar y vender los mismos, a contraer deudas, a celebrar contratos, a adoptar y usar un sello común y a modificarlo cuando guste, y a hacer y mandar a hacer todo lo que sea necesario para llevar a cabo las funciones que más adelante se indican, incluyendo la acepta-ción y administración de donaciones inter vivos y mortis causa. El Consejo Superior de Enseñanza estará a cargo de la custo-dia, el gobierno y la administración de todos los bienes raíces y personales y de todos los dineros de la Universidad; Disponién-dose, que podrá delegar estos poderes y responsabilidades en el Rector. (Énfasis suplido.) 1942 Leyes de Puerto Rico 767 y 769.
El C.E.S. creado por la Ley Núm. 1, supra, al igual que su antecesor, el Consejo Superior de Enseñanza, como parte de su función primordial de gobernar y administrar a la U.P.R., ostenta una obligación fiduciaria de velar por todos los intereses de los elementos que componen la comu-nidad universitaria. Fue a esta entidad o junta de gobierno a quien, bajo el nombre de la Universidad y en protección a sus mejores intereses, se le concedió desde 1942 la facultad de demandar y ser demandada. Esta facultad quedó vi-gente bajo la Ley Núm. 1, supra. Interpretamos además que, bajo las disposiciones generales del citado Art. 16(4), quedó inalterada la capacidad de demandar y ser deman-dado del C.E.S.
La Ley de la Universidad de Puerto Rico establece que la U.P.R. “tendrá todas las atribuciones, prerrogativas, res-ponsabilidades y funciones propias de una entidad corpo-rativa ... las cuales ejercerá a través del Consejo. Tendrá autoridad para demandar y ser demandada”. (Enfasis *152suplido.) 18 L.P.R.A. sec. 602(f)(1). La Universidad no fue creada como un departamento ejecutivo, por lo que el C.E.S. tampoco puede ser definido como tal.(8) En esencia, el texto de la sección citada mantuvo vigentes todos los poderes y las atribuciones que el antiguo Consejo Superior de Enseñanza tenía para ejercer su función de gobierno y administración de la Universidad.
Además, al C.E.S. se le ha reconocido personalidad jurí-dica en diversas instancias. Refiérase por ejemplo a la Opi-nión del Secretario de Justicia Núm. 1983-31, en la cual se le reconoció la facultad al C.E.S. para autorizar la creación de una corporación sin fines pecuniarios denominada “Hospital Pedriátrico Universitario, Inc”. Véanse, además: Art. 2 de la Ley Núm. 263 de 14 de marzo de 1945 (18 L.P.R.A. see. 671); Art. 8 de la Ley Núm. 31 de 10 de mayo de 1976 (18 L.P.R.A. sec. 2108).
Por otro lado, nuestra jurisprudencia ha reconocido la capacidad del C.E.S. para ser demandado. Véanse: Pagán Hernández v. U.P.R., 107 D.P.R. 720 (1978); Bayrón Toro v. Serra, 119 D.P.R. 605 (1987); Henríquez v. Consejo Educación Superior, 120 D.P.R. 194 (1987); Fac. C. Soc. Aplicadas, Inc. v. C.E.S., 133 D.P.R. 521 (1993).(9) Hemos recono-cido inclusive, al examinar el historial legislativo de la Ley Universitaria, que el C.E.S. no sólo es la junta de gobierno de la Universidad, sino que es “el organismo en el cual residirá el poder y el interés público en la educación al nivel *153superior” por lo que “se le confiere la máxima autoridad administrativa ...”. (Énfasis en el original.) Rivera Santana v. U.P.R., 105 D.P.R. 701, 707 (1977).
Por todo lo señalado antes, concluimos que el C.E.S., como junta de gobierno de la U.P.R. y su entidad fiduciaria, tiene la capacidad para comparecer en este pleito como demandante.
En torno a la legitimación activa del C.E.S., determi-nada su capacidad para demandar, réstanos examinar si “su interés es uno ‘de tal índole que, con toda probabilidad, habrá de proseguir su causa de acción vigorosamente y ha-brá de traer a la atención del tribunal las cuestiones en controversia’ ”. Noriega v. Hernández Colón, 135 D.P.R. 406, 427 (1994). En síntesis, los requisitos con los que de-berá cumplir el promovente son: haber sufrido un daño claro y palpable; que el daño sea real, inmediato y preciso, y no abstracto o hipotético; que exista una conexión entre el daño sufrido y la causa de acción ejercitada, y que la causa de acción surja bajo el palio de la Constitución o de una ley. Hernández Torres v. Hernández Colón et al., 131 D.P.R. 593 (1992).
El C.E.S., al igual que cada uno de sus miembros code-mandantes en este caso, han sufrido un daño claro, inme-diato y real. El C.E.S., como junta de gobierno y entidad fiduciaria, estaba legal y debidamente constituida por unos miembros con nombramientos por unos términos fijos. El C.E.S. había estado en pleno ejercicio de sus funciones a través de los últimos años. La legislación impugnada des-pojó al C.E.S. de todas sus funciones fiduciarias y adminis-trativas con respecto a la U.P.R. y, por ende, a cada uno de sus miembros de estas funciones. Sin duda, esto constituye un daño concreto y palpable por el cual tanto el C.E.S. como sus miembros están legitimados para reclamar judicialmente. No puede separarse válidamente la recia-*154mación de cada miembro del C.E.S. de la de éste como entidad.
La causa de acción ejercitada por los demandantes per-sigue precisamente anular —por ser inconstitucionales— las leyes que despojaron al C.E.S. y a sus miembros no sólo de una de sus funciones más importantes, sino de sus pre-rrogativas y atribuciones.
El reclamo de inconstitucionalidad del C.E.S. y sus miembros surge bajo los derechos de la libertad de expre-sión y del debido proceso de ley, bajo la Constitución del Estado Libre Asociado de Puerto Rico y la Constitución federal. El C.E.S. como cuerpo de gobierno y entidad fidu-ciaria, al igual que cada uno de sus miembros, están obli-gados a defender la Constitución. Si éstos estiman que las leyes que los despojan de sus funciones son inconstitucio-nales, su deber es impugnarlas judicialmente. Véanse: Board of Education v. Allen, 392 U.S. 236 (1968); Bender v. William Area School Dist., 475 U.S. 534 (1986) reh. den. 476 U.S. 1132 (1986).
Concluimos, por lo antes explicado, que tanto el C.E.S. como sus miembros tienen legitimación activa para instar este pleito. Precisamente en este caso, al comparecer la Universidad como parte interventora, por gestiones de la Junta de Síndicos recién creada, cobra mayor relevancia reconocerle capacidad y legitimación activa al C.E.S y no sólo a sus miembros.(10) Ello es así porque la controversia que la aprobación de las leyes impugnadas ha generado entre el C.E.S. y la Junta de Síndicos quebranta la libertad de expresión y la libertad académica institucional de la U.P.R.
*155V

El derecho a la libertad de expresión y la libertad acadé-mica institucional

Según indicamos al comienzo, estamos conformes con las expresiones sobre la libertad académica incluidas en la opinión concurrente del Juez Asociado Señor Hernán-dez Denton, aunque sostenemos que su alcance es mayor. Caben destacarse, a modo introductorio, algunas de sus conclusiones vertidas en torno a la autonomía universitaria.(11)
Conforme se explica en dicha opinión, fueron el estu-diantado y, posteriormente, el claustro quienes aunaron es-fuerzos e impulsaron el concepto y principio de la autono-mía universitaria. La Ley de la Universidad de Puerto Rico acogió en cierto grado el principio de la autonomía univer-sitaria traducido en una autonomía fiscal y en el desarrollo de la Universidad como una corporación pública que ha de ser gobernada y custodiada por un cuerpo colegiado deno-minado Consejo de Educación Superior.
Los elementos antes identificados en la Ley de la Uni-versidad de Puerto Rico como aquellos que definen los con-tornos de la autonomía universitaria, muestran que me-diante una fórmula para el cálculo automático del presupuesto anual de la U.P.R. se ha pretendido que ésta pueda cumplir su misión con relativa libertad de conside-raciones político-partidistas.
Por otro lado, al nombrarse los miembros del C.E.S. por el Gobernador con el consejo y consentimiento del Senado, mediante un sistema de nombramientos escalonados, las vacantes ocurrirían gradualmente, con lo cual se ha preten-dido aislar parcialmente a la Universidad de los cambios e intervenciones de las ramas políticas de gobierno.
*156Las dos (2) medidas antes mencionadas han permitido cierto grado de independencia y continuidad en la U.P.R. y en el C.E.S. La propia Ley de la Universidad de Puerto Rico limitó el poder del Gobernador para remover a los miembros del C.E.S. a situaciones en las cuales medie justa causa. Paralelo a esto, la fórmula para la asignación pre-supuestaria evita que sean consideraciones partidistas las que gobiernen la determinación del monto de los recursos fiscales de la U.P.R.
En la opinión se adopta el término de “libertad acadé-mica” conforme éste es interpretado por Byrne,(12) en cuanto “puede usarse para denominar tanto a los derechos individuales del profesor universitario, como a la protec-ción constitucional de la institución universitaria propiamente”. Opinión concurrente, pág. 122. Para facili-tar la distinción entre ambas, se acuñan los términos “li-bertad académica individual”, para referirse a la protec-ción constitucional que se le ha reconocido a los derechos individuales de profesores, y “libertad académica institu-cional”, el cual se refiere al derecho que protege a la Uni-versidad como institución.
La libertad académica institucional, reconocida como un derecho constitucional, se deriva directamente de la liber-tad de expresión bajo la Primera Enmienda de la Constitución federal. Refiéranse a Regents of the University of Michigan v. Ewing, 474 U.S. 214 (1985); Widmar v. Vincent, 454 U.S. 263 (1981); University of California Regents v. Bakke, 438 U.S. 265 (1978).
Al amparo del Art. II, Sec. 4 de la Constitución del Es-tado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, reco-nocemos al igual que en la opinión “que la libertad acadé-mica institucional comprende no sólo la enseñanza, investigación y publicación de trabajos, sino los aspectos de selección de personal docente y estudiantes, así como otras *157actividades administrativas y académicas que deban ser protegidas para evitar que el Estado manipule política-mente los procesos académicos universitarios”. (Enfasis suplido.) Opinión concurrente, pág. 131.
El reconocimiento de la autonomía universitaria y de la libertad académica institucional como parte del derecho a la libertad de expresión nos permite salvaguardar adecua-damente a la Universidad contra una intervención imper-misible del Estado. La protección constitucional que hoy conferimos a la libertad académica institucional se justifica con los mismos fundamentos que tradicionalmente sostie-nen la protección brindada a la libertad académica individual. De otro modo, al atentar contra la libertad aca-démica institucional, el Estado interfiere impermisible-mente con las garantías y los derechos constitucionales de los componentes de la comunidad universitaria.
La amplitud del derecho a la libertad académica bajo nuestra Constitución incorpora elementos esenciales de la autonomía universitaria. Su reconocimiento forma parte de la aspiración colectiva de nuestro pueblo, plasmada en el Preámbulo de la Constitución, a enriquecer continua-mente nuestro acervo democrático en el disfrute individual y colectivo de nuestras libertades. Corresponde, pues, a los tribunales interpretar y vindicar este derecho.
Es indispensable en una democracia que las universidades mantengan un clima de libre pensamiento y expresión en sus actividades académicas y extracurriculares, pues de lo contra-rio se imposibilitan las funciones universitarias de educar las nuevas generaciones según las mejores tradiciones democráti-cas; procurar la verdad y el avance del conocimiento mediante la libre confrontación de teorías e ideales; y dar orientación y ejemplo a la comunidad, no sólo en los aspectos substantivos de las ciencias y las artes, sino también en los estilos de toleran-cia, respeto e iniciativas de libre discusión. (Enfasis suplido.) Comisión de Derechos Civiles, Informe especial sobre la libertad académica en la Universidad de Puerto Rico, San Juan, Departamento de Hacienda, 15 de marzo de 1967, pág. 13.
La libertad académica institucional necesariamente *158consta de dos (2) componentes entrelazados de forma in-quebrantable, y la ausencia de uno no justifica la existen-cia del otro. Por un lado, tenemos el componente de la do-cencia y, por el otro, el de la “administración académica”. Ello es así porque la Universidad es un conjunto de elemen-tos que interaccionan entre sí y con la sociedad. Hoy el concepto “Universidad” incluye no sólo estudiantes y profe-sores, sino también al personal no docente y de apoyo a la docencia, cursos, currículos, programas y grados. “Univer-sidad” ya no es sólo enseñanza e investigación, sino que además es servicio. Todo esto es en el contexto de salones, laboratorios, talleres, clínicas, bibliotecas, centro de recur-sos, etc. Para una coordinación efectiva de elementos tan variados, resulta indispensable el componente de la admi-nistración académica. Esta es necesaria para la mayor efi-ciencia y efectividad de los procesos universitarios. Se trata del componente que hace viable el logro de los objeti-vos de la docencia, del proceso de enseñanza y aprendizaje, de la investigación y del servicio a la sociedad.
El derecho a la libertad académica institucional en nuestro país requiere como mínimo lo siguiente:
(1) En la selección, las promociones, las destituciones y todos los demás aspectos del trato de [profesores] y [estudiantes] no debe entrar en juego ningún factor ajeno al criterio de idoneidad.
(2) Los esfuerzos de encontrar y expresar la verdad deben manifestarse sin restricción alguna que no sea la del rigor de la propia conciencia y la metodología. Ninguna consideración ajena, de consecuencias favorables o desfavorables, que pueda provenir de las autoridades constituidas [sic] o de las mayorías predominantes, debe afectar las actuaciones de los estudiosos.
(3) Las instituciones educativas deben estar organizadas y gobernadas de modo que puedan proteger eficazmente las refe-ridas oportunidades de libertad contra riesgos de procedencia externa o interna.
(4) Aquellos que disfruten de las garantías mencionadas de-ben cultivarse en el ejercicio intenso y responsable del pensa-miento libre, para que su propio ejemplo sea la mejor defensa de su libertad. Informe del Comité del Gobernador para el Es-*159tudio de los Derechos Civiles en Puerto Rico, San Juan, Ed. C. Abo. P.R., 1959, pág. 25.
Tradicionalmente el componente de la docencia (o aca-démico) de la libertad académica institucional se ha levan-tado contra los intentos del Estado, directamente o a tra-vés de la administración o gobierno de la Universidad, de socavar o coartar éste. Por la complejidad y sofisticación de la Universidad de nuestro tiempo, surge la necesidad de reconocer un componente de administración académica dentro de la libertad académica institucional y la libertad de expresión individual. A su amparo, la administración académica queda adecuadamente protegida de los intentos del Estado de controlar o intervenir indebidamente en ésta. Al reconocer este componente de la libertad académica ins-titucional, se protege también el componente de la docencia contra los intentos del Estado de intervenir o coartar la subrepticiamente o a través de la administración académica.
Por lo antes señalado, al amparo de nuestra autoridad para interpretar nuestra Constitución, reconocemos que la libertad académica institucional incluye no sólo el compo-nente de la docencia y la libertad de expresión individual, sino el de la administración académica. Esto es entera-mente compatible con la metodología analítica que se ha de seguir para resolver un reclamo al amparo del derecho a la libertad académica institucional. Opinión concurrente, pág. 132. En la opinión se explica que al resolver estas reclamaciones debemos tomar en cuenta(13)
... cuál es la función universitaria, qué la hace única, qué la distingue de las que llevan a cabo otras instituciones y cuál es el beneficio de esta función para la sociedad. También se deberá distinguir cuidadosamente entre los varios contextos en que *160puedan surgir problemas de libertad académica constitucional: los reclamos de profesores contra colegas, administradores o síndicos; los reclamos de profesores o funcionarios universita-rios análogos contra el Estado, y finalmente, los reclamos de la universidad contra el Estado. ... Será además importante, al resolver estas controversias, considerar la naturaleza pública o privada de la institución universitaria. Opinión concurrente, pág. 131.
Tomando en consideración los factores antes citados, sostenemos que la administración académica, como compo-nente esencial de la libertad académica institucional y de la libertad de expresión individual, no puede ser utilizada para intervenir indebidamente en la Universidad, pues ello no sólo afectaría la docencia y la libertad académica individual, sino que tendría un efecto congelante (“chilling effect”) sobre ésta y sobre la libertad de expresión individual y de la comunidad universitaria, pues quebranta el diálogo creador, la discreción enriquecedora y la deliberación libre de los individuos y de los componentes de la comunidad universitaria.
En Sánchez Carambot v. Dir. Col. Univ. Humacao, 113 D.P.R. 153, 161 (1982), citando a Rodríguez v. Srio. de Instrucción, 109 D.P.R. 251 (1979), señalamos que se trata “de proteger [la] discusión enérgica de las ideas, que es tan esencial para el cabal desarrollo del hombre, como para la conservación y el sostenimiento del bienestar común en una sociedad que viva en democracia”. (Escolio omitido.) Lo indicado antes fue expresamente reconocido por la Asamblea Legislativa al disponer que la U.P.R., en el cum-plimiento de su misión, debería “ ‘[t]ener presente que por su carácter de Universidad y por su identificación con los ideales de vida de Puerto Rico, ella está esencialmente vin-culada a los valores e intereses de toda comunidad demo-crática’ ... 18 L.P.R.A. see. 601 inciso b(6)”. (Escolio omitido y énfasis suplido.) Sánchez Carambot v. Dir. Col. Univ. Humacao, supra, pág. 161.
El caso de autos trata precisamente de los reclamos de *161la Junta de Gobierno o entidad fiduciaria de la universi-dad contra el Estado.
En Consejo Educación Superior v. U.I.A., 120 D.P.R. 224, 235 (1987), reconocimos que “[p]ara que las universi-dades, bien sean las privadas o la del Estado, cumplan su función social de ser foro de ‘discusión enérgica de ideas’ mediante la investigación, el estudio y la crítica social, de-bemos velar por que se les asegure ‘una relativa libertad en el examen de ideas’. ... En este caso la institución ... merece el mismo respeto y deferencia que le hemos reconocido a los profesores y estudiantes”. (Enfasis suplido.)
En Sweezy v. New Hampshire, 354 U.S. 234, 262-263 (1957), el Juez Frankfurter, en su opinión concurrente, ex-plicó lo siguiente:
In a university knowledge is its own end, not merely a means to an end. A university ceases to be true to its own nature if it becomes the tool of church or state or any sectional interest. ...
... It is the business of a university to provide that atmosphere which is most conducive to speculation, experiment and creation.
En la referida opinión concurrente de Sweezy v. New Hampshire, el Juez Frankfurter identificó las cuatro (4) libertades esenciales de una universidad. En específico, se identificaron éstas:
... It is the business of a university to provide ... [an] atmosphere in which there prevail the four essential freedoms of a University —to determine for itself on academic grounds who may teach, what may he taught, how it shall be taught, and who may be admitted to study. (Enfasis suplido y citas omitidas.) Sweezy v. New Hampshire, supra, pág. 263, opinión concu-rrente del Juez Frankfurter.
Las cuatro (4) libertades esenciales de la Universidad —la cual, conforme a criterios académicos, decide quién enseñará, qué se enseñará, cómo se enseñará y quién será admitido a estudiar— encierran inexorablemente no sólo el componente de la docencia de la libertad académica indivi*162dual e institucional, sino el componente de la administra-ción académica. Si el Estado controla o interfiere con la administración académica, entonces interviene de forma impermisible con las cuatro (4) libertades esenciales antes señaladas. En el libro Dimensions of Academic Freedom, DeBardeleben reconoce el rol de la administración acadé-mica para la preservación de la libertad académica. Allí se explica lo siguiente:
The governing body, whether denominated regents or trustees, the university administration, and the faculty each has an important role in the preservation of academic freedom against challenges from external forces and influences.
The governing board of a university has a primary duty, in the exercise of its policy-making function, to assure the codification and observance of rules of tenure which guarantee to persons having tenure status the freedom of inquiry, investigation, and expression ....
In addition, a governing board has the responsability of safeguarding and fostering an environment and an atmosphere un-qualifiedly conducive to the free and untrammeled search for truth. It is the duty of a governing board to resist the pressures, clamors, and demands of ideological groups and other special interests —all who would compromise the goals of scholarship— whether alumni, politicians, private donors, the press; or segments of the public. A governing board should protect the faculty and the students against all outside pressures which would divert them from scholarly pursuits. (Escolios omitidos y énfasis suplido.) A. DeBardeleben, “The University’s External Constituency”, en Dimensions of Academic Freedom, Chicago, Ed. U.' of Ill. Press, 1969, págs. 83-84.
En virtud del derecho a la libertad académica individual e institucional, el componente de la administración acadé-mica —representada por el C.E.S.— no está sujeto a inter-venciones indebidas de ninguna de las ramas políticas de gobierno. El derecho a la libertad académica individual e institucional cobija a la administración de la universidad frente al Estado. Véanse: Regents of the University of California v. Bakke, supra; Regents of the University of Michigan v. Ewing, supra; Widmar v. Vincent, supra, págs. *163277-281, opinión concurrente del Juez Stevens. Cf. University of Pennsylvania v. EEOC, 493 U.S. 182 (1990).(14) Véase, además, J.P. Byrne, Academic Freedom: A “Special concern of the First Amendment”, 99 Yale L.J. 251, 327-330 (1989).
Por la naturaleza y la extensión del derecho a la liber-tad académica individual e institucional que hoy reafirma-mos, toda legislación que pretenda restringir o limitar ese derecho estará sujeta a un escrutinio estricto. La legisla-ción sólo sería válida si el Estado demuestra que existe un interés público apremiante que justifique la restricción o limitación y, además, demuestre que no existe otro medio menos oneroso para promover o alcanzar dicho interés público. Véanse: Soto v. Srio. de Justicia, 112 D.P.R. 477 (1982); López Vives v. Policía de P.R., 118 D.P.R. 219 (1987); Arroyo v. Rattan Specialties, Inc., 117 D.P.R. 35 (1986); P.N.P. y P.I.P. v. Rodríguez Estrada, 122 D.P.R. 490 (1988); Rodríguez Rodríguez v. E.L.A., 130 D.P.R. 562 (1992); Defendini Collazo et al. v. E.L.A., Coito, 134 D.P.R. 28 (1993).
*164Surge de la Exposición de Motivos de la Ley Núm. 16 de 16 de junio de 1993, Leyes de Puerto Rico, pág. 50, que ésta pretende, en síntesis, separar la función de gobernar la U.P.R. de la función de acreditar y licenciar otras institu-ciones de educación superior. Con ello se espera que la junta de gobierno de la U.P.R. “pueda dedicar todo su tiempo y esfuerzo a servir como cuerpo rector de la Univer-sidad” y evitar “una situación de posible conflicto de intereses”. Ello, aunque prima facie parece ser un objetivo válido, el problema que confronta es que el medio que las leyes impugnadas han escogido para llevarlo a cabo ha sido mediante la creación de una nueva junta de gobierno y limitando al C.E.S. sólo a la función de licenciar y acreditar. No guarda correspondencia alguna este medio con el objetivo señalado tanto en la Ley Núm. 16,' supra, como en la Núm. 17, supra, cuando no surge de la Exposi-ción de Motivos que hubiese un problema con respecto a la función de gobierno de la U.P.R. propiamente.
Observamos que gran parte de la prueba documental sometida por la parte demandada va dirigida a sostener que las quejas y el alegado conflicto surgían por la función de licenciar y acreditar instituciones. El denominar otra Junta de Gobierno para el ejercicio de la función del C.E.S. con respecto a la Universidad no guarda relación con el objetivo señalado. La legislación impugnada seleccionó el medio más oneroso para alcanzar su objetivo en menospre-cio de la libertad académica individual e institucional y la autonomía universitaria.
Concluimos que sostener, bajo estas circunstancias, la constitucionalidad de estas leyes equivaldría a adjudicar una importancia mayor al reclamo de separación de las funciones del C.E.S. que a la libertad académica institucio-nal y a la autonomía universitaria. La Legislatura, al am-pararse en el reclamo de separación de funciones del C.E.S., ha desprovisto a la Universidad de Puerto Rico de una junta de gobierno constituida con validez. El interés *165público en la acreditación de las instituciones educativas privadas y la separación de ésta de la función de gobierno de la U.P.R. del C.E.S. no constituye un interés apremiante del Estado que justifique la intervención impermisible y el efecto congelante (“chilling effect”) de estas leyes sobre la libertad académica institucional y la autonomía universitaria. Por ello, entendemos que las leyes impugna-das son inconstitucionales de su faz.
VI

El “despido” discriminatorio de los miembros del C.E.S.

Los miembros del C.E.S. han sostenido que la legisla-ción impugnada infringe la cláusula constitucional del de-bido proceso tanto en su modalidad sustantiva como en la procesal. En lo sustantivo, la cláusula constitucional persi-gue proteger y salvaguardar los derechos fundamentales de la persona. Rodríguez Rodríguez v. E.L.A., supra. En lo procesal, al Estado se le impone la obligación de garantizar que la interferencia con los intereses de libertad y de pro-piedad del individuo se haga a través de un procedimiento que, en esencia, sea justo y equitativo.
En el contexto de una reclamación al amparo de la cláu-sula del debido proceso, en su vertiente procesal, es nece-sario tener algo más que una mera expectativa unilateral de titularidad; se debe tener un derecho concreto protegido por el ordenamiento jurídico estatal. Orta v. Padilla Ayala, 131 D.P.R. 227 (1992); Board of Regents v. Roth, 408 U.S. 564 (1972).
En Puerto Rico, al seguir la doctrina establecida por el Tribunal Supremo federal en Branti v. Finkel, 445 U.S. 507 (1980), resolvimos que cuando un empleado de confianza, que haya sido cesanteado, alegue y presente pruebas a los efectos de que su despido se debió a motivaciones políticas, recaerá sobre la autoridad nominadora el deber de desfilar prueba demostrativa de que la afiliación política particular *166del empleado es un “ ‘requisito apropiado’ para el desem-peño efectivo del cargo en cuestión, o sea, le corresponde establecer la existencia de intereses gubernamentales que son de importancia y jerarquía superior a los derechos del empleado bajo la Primera Enmienda” de la Constitución federal. Ramos v. Srio. de Comercio, 112 D.P.R. 514, 516 (1982). Véase Clemente v. Depto. de la Vivienda, 114 D.P.R. 763, 769-770 (1983). Le corresponde entonces al Estado refutar la prueba del discrimen político presentada o de-mostrar que la afiliación política del empleado es un requi-sito necesario para el desempeño efectivo del cargo en cuestión, por razón de que dicho empleado participa en la formulación de la política pública. Ramos v. Srio. de Comercio, supra; Clemente v. Depto. de la Vivienda, supra.
En Rodríguez Cruz v. Padilla Ayala, 125 D.P.R. 486, 502 (1990), aclaramos que “la mera alegación de discrimen po-lítico no activa la fuerte presunción, o inferencia de discri-men” (énfasis suprimido), debido a que el empleado despe-dido “ ‘tiene el peso inicial de probar por preponderancia de prueba que la conducta protegida fue el factor sustancial o motivante para la actuación del despido’ ”. Id. Véanse, también: McCrillis v. Aut. Navieras de P.R., 123 D.P.R. 113 (1989); Orta v. Padilla Ayala, supra.
Un examen de la Ley Núm. 1, supra, muestra que a su amparo los miembros del C.E.S. tenían un interés propie-tario en ocupar sus puestos por un término fijo. Por su na-turaleza fiduciaria y como junta de gobierno, su derecho era a continuar ejerciendo como tal, a menos que fueran destituidos por una causa justa. En torno a la función de licenciar y acreditar, interpretamos que la propia ley su-bordina esta función a la principal del C.E.S. como órgano rector de la U.P.R. Véase 18 L.P.R.A. sec. 602(g). Ahora bien, es la función como junta de gobierno de los miembros del C.E.S. la que forma parte de la limitada autonomía universitaria reconocida en la Ley Núm. 1, supra. Por otro lado, y conforme explicamos antes, es esta función fiducia-*167ria —denominada “administración académica”— la que está cobijada bajo el palio del derecho a la libertad acadé-mica institucional.
En la medida que las leyes impugnadas restrinjan y coarten a los miembros del C.E.S. de su derecho a conti-nuar ejerciendo su función como Junta de Gobierno, aun cuando las referidas leyes les permitieran a éstos ejercer sus otras funciones (de licenciar y acreditar), se ha privado a los codemandantes de su derecho a continuar en sus car-gos por los términos fijos establecidos por ley.
La estrategia de dividir funciones y crear dos (2) entida-des (C.E.S. y Junta de Síndicos) ha servido el propósito de facto de destituir a los miembros del C.E.S.; ello se infiere al no haberse creado otro organismo para que ejerciera las funciones de licenciar y acreditar, las cuales precisamente han sido la justificación para la aprobación de estas leyes. Ante los medios seleccionados para lograr los propósitos de las leyes impugnadas, no podemos sostener que éstas per-sigan un objetivo o interés apremiante que legitime la ac-ción del Estado.
Por otro lado, en nuestra jurisdicción se ha reconocido que el discrimen asume formas diversas.(15) Hemos soste-nido que aun un traslado puede constituir una actuación discriminatoria o arbitraria que genere una causa de acción. Véanse, entre otros: Cintrón v. E.L.A., 127 D.P.R. 582 (1990); Carle García v. Supte. de la Policía, 114 D.P.R. 667, 668 (1983), voto explicativo del Juez Asociado Señor Negrón García.
En nuestra jurisdicción también se ha reconocido la fi-gura del despido implícito cuando, por los actos voluntarios e injustificados de un patrono dirigidos a obligar al em-*168pleado a dejar su cargo, la única alternativa razonable de éste es abandonar el cargo. Véase Vélez de Reilova v. R. Palmer Bros., Inc., 94 D.P.R. 175, 178 (1967).
El Tribunal Supremo de Estados Unidos, en Rutan v. Republican Party of Illinois, 497 U.S. 62 (1990), reiteró la norma de Branti v. Finkel, supra, y Elrod v. Burns, 427 U.S. 347 (1976), al resolver que a la práctica de tomar de-cisiones sobre ascensos, traslados, reempleo y empleo de funcionarios públicos, fundamentada en la afiliación polí-tica de éstos, le aplica la prohibición pautada en los casos mencionados. Al así resolver, el Tribunal rechazó limitar la aplicación de los casos citados sólo a situaciones sustan-cialmente equivalentes a un despido. A esos efectos, el Tribunal expresó lo siguiente:
We therefore determine that promotions, transfers, and recall after layoffs based on political affiliation or support are an impermissible infringement on the First Amendment rights of public employees. In doing so, we reject the Seventh Circuit’s view of the appropriate constitutional standard by which to measure alleged patronage practices in government employment. The Seventh Circuit proposed that only those employment decisions that are the “substantial equivalent of a dismissal” violate a public employee’s rights under the First Amendment. ... We find this test unduly restrictive because it fails to recognize that there are deprivations less harsh than dismissal that nevertheless press state employees and applicants to conform their beliefs and association to some state-selected orthodoxy. (Citas omitidas y énfasis suplido.) Rutan v. Republican Party of Illinois, supra, pág. 75.
Al ser limitada o coartada la función principal del C.E.S., a los miembros codemandantes no les quedó otra alternativa que negarse a asumir sus cargos en la nueva entidad creada. La limitación impuesta por estas leyes al C.E.S., en su función fiduciaria y de Junta de Gobierno de la U.P.R., constituye una destitución o un despido construc-tivo de los miembros del C.E.S.
Los miembros del C.E.S., ciertamente, tenían una ex-*169pectativa de continuar el ejercicio de sus funciones durante el término de sus respectivos nombramientos. A su vez, por la naturaleza fiduciaria de las funciones que éstos ejercían como junta de gobierno, los miembros del C.E.S. tenían una expectativa legítima de continuar ejerciendo tal fun-ción y de no ser desprovistos discriminatoriamente de estas posiciones.
En el caso ante nuestra consideración, concluimos que la inferencia de discrimen quedó establecida por razones político-partidistas. En primer lugar, las leyes impugnadas —de su faz— muestran el esquema sustitutivo diseñado, al limitar al C.E.S. sólo a funciones que le coartan toda inge-rencia con la administración académica de la Universidad. Dicha función fue asignada exclusivamente para ser ejer-cida por una nueva junta que ha sido nombrada por el Gobernador recién electo y confirmadas por la también re-cién electa Asamblea Legislativa. En segundo lugar, como indicamos antes, el medio seleccionado para alegadamente cumplir el propósito de la ley, al no guardar relación con éste, nos permite inferir el propósito discriminatorio del esquema legislativo.
Los tribunales no estamos obligados a aceptar como vá-lidos los propósitos que se le atribuyen a determinada le-gislación cuando un examen del debate legislativo revele su verdadera intención. Véanse: Eisenstadt v. Baird, 405 U.S. 438 (1972); Jiménez v. Weinberger, 417 U.S. 628 (1974); U.S. Dept. of Agriculture v. Moreno, 413 U.S. 528 (1973); Store v. Graban, 449 U.S. 39 (1980); Wallace v. Jaffree, 472 U.S. 38 (1985); Arlington Heights v. Metropolitan Housing Development Corp., 429 U.S. 252 (1977); Washington v. Davis, 426 U.S. 229 (1976); Legislative Motivation (A Symposium), 15 San Diego L. Rev. 925 (1978); R Brest, Palmer v. Thompson: An Approach to the Problem of Unconstitutional Legislative Motive, 1971 Sup. Ct. Rev. 95; J.H. Ely, Le*170gislative and Administrative Motivation in Constitutional Law, 79 Yale L.J. 1205 (1970).
Del debate legislativo en la Cámara de Representantes surgen, entre otras, las expresiones siguientes:
SR. QUILES RODRIGUEZ:

Porque la Universidad de Puerto Rico ha estado asaltada per-manentemente por el liderato del Partido Popular. Permanente-mente asaltada.

Y el amigo Arrarás decía que no podía defender a los funcionarios. Lo comprendemos. ¿Cómo se puede defender a una Awilda Aponte Roque, que no pudo cometer su cometido (sic) en el Departamento de Instrucción Pública, y luego se le da un premio nombrándola Presidente del Consejo de Educa-ción Superior? No puede defenderlos.
Y no puede defender a un Saldaña, que en el año 1992, los estudiantes tuvieron que levantarse en huelga para protestar por la ineficiencia, la incompetencia, de ese administrador de la Universidad. Y ustedes dirán, “Pero, no administraba bien por-que no tenía dinero”. Pero miren, en los últimos seis años de administración universitaria, vemos cómo la matrícula de la Universidad desciende, y cómo el presupuesto de la Universi-dad se multiplica.
Del año de 1987 al ’92, la matrícula de la Universidad mermó en tres mil quinientos cuarenta y dos estudiantes; los últimos cinco años. Sin embargo, el presupuesto de la Universidad au-mentó en ciento veinticinco millones de dólares. ¿Dónde estaba el liderato del Partido Popular cuando eso ocurría? Y mientras los ingresos de la Universidad aumentaban, se recurría al au-mento de la matrícula de los estudiantes pobres de este país, para complacer los caprichos de los administradores de la Universidad. Porque miren, lo insólito se dio en Utuado.
Fueron los acreditadores de la Middle State a evaluar el Co-legio Regional de la Montaña, y la presidenta, o la Rectora de ACR, no pudo pernoctar en Utuado, y sus Decanos. Se ubicaron en el Parador de Guajataca, y todos los días viajaban en heli-cóptero desde Guajataca hacia Utuado. ¿Y quién pagaba por esos gastos? Pues nosostros los contribuyentes, el pueblo. No había dinero para becas de estudiantes, había que aumentar la matrícula, pero estos administradores se daban vida de Marajá.
Otro caso más insólito, en uno de los pueblos más pobres de la patria puertorriqueña, se fue, fueron a presentar el resultado de esa evaluación, y se ubicó la Rectora de los Colegios Regio-*171nales, y su séquito, en el Hotel Caribe Hilton a recibir el informe.
Y hace poco estuvieron en el Colegio Regional de la Mon-taña, en otra actividad, en una comida; ocho mil dólares. No la compraron en.Utuado; llevaron mozos de San Juan, llevaron la comida de San Juan.
Compañeros del Partido Popular, ¿qué es esto? ¿Es esto ad-ministrar bien los dineros del pueblo? ¿Es esto bregar con con-ciencia de lo que es la Universidad de Puerto Rico? Allá en mi pueblo de Utuado le llaman de otra forma. Le llaman de otra forma allá.
Pero lo que pasa es que esto va más allá de una Junta de Síndicos; es que tenemos que ir a las raíces mismas del pro-blema de la Universidad de Puerto Rico, que es mi Universi-dad, que es vuestra Universidad. Porque se sostiene con fondos de nosotros los contribuyentes. Con los fondos y con las contri-buciones que paga mi hijo. Con los fondos de las contribuciones que pagan los hijos de nosotros, y aún aquel que en los artículos de uso y consumo paga el seis punto seis por ciento; ese está contribuyendo a que los magnates y los administradores de la Universidad se den vida de Marajá. Y'no lo decimos nosotros, lo dicen los mismos profesores de la Universidad.
SR. FIGUEROA COSTA:
Porque horita hablaba el compañero de los Caribe Hilton y de otras cosas. En ese Consejo se llega al nivel del derroche que le pagan un viaje en helicóptero de Mayagüez a San Juan, o de San Juan a Mayagüez, a cualquiera que ellos quieran, como si fuera los mismo que comprar un cometa Gayla por uno veinti-nueve en Walgreens y levantarlo. Esos son los estilos de vida del Consejo de Educación Superior.

Aquí no se está atacando la autonomía universitaria. Aquí se le están poniendo cortapisas a aquellos que han utilizado la institución que produce la autonomía universitaria para llevar a la Universidad de Puerto Rico al deterioro en que se encuentra hoy. Un Consejo de Educación Superior que ni siquiera ha lo-grado mantener la unidad del movimiento universitario, de los recintos y los colegios regionales; porque si alguien no le reco-noce autonomía a los recintos, es el Consejo de Eduación Superior allá en Río Piedras. A los zares de la Universidad de Puerto Rico.

Un Consejo de Educación Superior que en el 1985 heredó el fondo de reserva de la Universidad de Puerto Rico, con un su-*172perávit de veinticuatro millones de dólares, y hoy lo tienen con un déficit multimillonario. Y uno se pregunta ¿y los chavos, donde están?
Porque la Universidad de Puerto Rico en muchos de sus sec-tores y edificios no tiene nada que envidiarle a las mazmorras medievales. Da vergüenza y da pena ver cómo se encuentran algunos edificios del Recinto de Río Piedras y algunos de sus colegios regionales. ¿Y donde están los chavos? En el derroche, en los contratos. Todavía no se ha entrado a averiguar quién tiene contratos allí. Y cuando dentro del mismo sistema univer-sitario se producía algo que aportara positivamente a la Uni-versidad, entonces no, había que contratarlo afuera; algún ca-tamarán que viniera por ahí soplando el viento, respondiendo a’ los intereses del Partido Popular. Porque era popular hay que contratarlo.
SR. GRANADOS NAVEDO:
Yo no puedo concebir que se hable de autonomía universita-ria mientras se pretende perpetuar la centralización guberna-mental del control de todas las instituciones educativas de este país. Que nos hable el compañero Colberg Toro de que esa per-petuidad del control de las instituciones gubernamentales de las instituciones educativas del país en manos de unos universitarios. El alega que necesitamos que las personas que rijan la universidad sean universitarios, escogidos por los universitarios. Sí. Pero cuando pasamos revista sobre quiénes son los miembros del Consejo de Educación Superior, vemos cuán universitarios son, y cuán identificados con la comunidad universitaria están:

Carlos Ríos, quien fuera Secretario de Justicia bajo RHC; doña Wiwi (la ex Secretaria de Educación), de ingrata recorda-ción y sobre quien no tenemos que elaborar nada más; el doctor Rodríguez Bou ... sí, miembro de la comunidad universitaria ... un cromañón universitario; el doctor Padró, siquiatra de Rafael Hernández Colón; Héctor Ledesma, quien era presidente de un banco; Francisco Acevedo, tengo que confesar que no sé ni quién es. Por tal razón, ¿de dónde se sacan de que el sistema univer-sitario está controlado por personas provenientes de la comuni-dad universitaria y que surgen de una vida universitaria, cuando las personas que componen el Consejo de Educación Superior son personas que provienen de distintos sectores del país ?

... Cuando se nos habla de asalto de la autonomía universita-ria, nos preguntamos si' es asalto o desasalto (sic). Porque *173cuando hay un ejército que toma a la fuerza, a mansalva, una institución, y luego es necesario que el pueblo se exprese en las urnas, precisamente para recobrar el control de esta institu-ción, nos preguntamos si ese proceso de recobro de control, ¿es un asalto o es un desasalto? Si no es desenredar el asalto inicial.
Pasen juicio sobre los que hoy componen el Consejo de Edu-cación Superior. Pasen juicio sobre la forma en que ha actuado durante los años ese Consejo de Educación Superior, para deter-minar si lo que se hace ahora no es un intento —que esperamos sea fructífero — , de corregir el asalto a mansalva, a la sujeción a que han mantenido ustedes las instituciones universitarias puertorriqueñas a través de las décadas.
Y en aquellas ocasiones en que asaltaron la Universidad no fue luego de una expresión de voluntad del pueblo.
Y ahora ustedes pretenden que esta Mayoría legislativa deje sin efecto los ofrecimientos que se hicieron y se plasmaron en el programa de gobierno del Partido que recibió la sanción electoral en las urnas, y que nosostros ahora le demos la es-palda a lo que el pueblo puertorriqueño votó. Y el pueblo puer-torriqueño votó por lo que hoy se está haciendo en esta Cámara Legislativa. Y el pueblo puertorriqueño votó para cambiar la situación de sujeción política en la que han mantenido ustedes las instituciones universitarias a través de las décadas. El pueblo puertorriqueño dijo “Basta ya” en las urnas, y ustedes no van a invalidar con sus objeciones la expresión de voluntad democráticamente expresada en las urnas por el pueblo puertorriqueño.
No estamos actuando a espaldas de nuestro país. El pueblo votó a favor de lo que hoy estamos haciendo, de la misma ma-nera que votó para derogar la ley del Idioma Oficial que ustedes impusieron. Y no solamente en esta, sino en muchas otras pie-zas legislativas, ustedes habrán de tratar de mantener el status quo, mientras esta Mayoría legislativa habrá de saber im-poner la voluntad del pueblo puertorriqueño expresada en las urnas. Y todas las artimañas parlamentarias, e incluso las amenazas de ellos que antes fueran abogados del Partido Popular y que hoy se encuentran entronizados en el Tribunal Supremo de Puerto Rico, no habrán de impedir que nosotros cum-plamos con la misión de reforma que nos impusimos y que el pueblo puertorriqueño sancionó en las urnas. Bajo ningún con-cepto nosotros habremos de claudicar a la misión que tenemos de crear un sistema universitario que reconozca las realidades dinámico, un sistema universitario que reconozca las realida-des actuales, y de enterrar para siempre el sistema de Rafael y *174de doña Wiwi.
SRA. HERNANDEZ TORRES:
Gracias, señor Presidente.
De costa a costa fue la pela que cogieron. Y ahora se convier-ten en intérpretes del mandato.
Yo debo felicitar al compañero Arrarás. El producto de la or-questación de los discursos, magistralmente realizados en la computadora, ha surtido efecto. Pero ciertamente, no logran encadenar un solo argumento válido para oponerse a los tres Proyectos de ley que hoy estamos aprobando. Es más, salvo dos compañeros de la Minoría Parlamentaria del Partido Popular, todos hablaban de, “el Proyecto de ley”; en singular. Si es que no los han leído. No saben que son tres. No saben que de lo que se trata es de realizar la base para poder propulsar una pro-funda reforma educativa, que estamos invitando a que surja del pleno de la Universidad de Puerto Rico. Le estamos diciendo que hagan esa reforma a la propia comunidad universitaria y que nos las traigan aquí, en doce, catorce, quince meses. De eso es de lo que se trata. De armar el esqueleto. Porque si conti-núan allí las leyes orgnánicas como están, se convierten en el peor enemigo de la reforma universitaria, proque ninguno de los organismos que están, de la manera que están, auspician, ni quieren, ni endosan, una reforma universitaria.

La Universidad de Puerto Rico es la prueba del secuestro por un Partido de una institución. Si algo ha secuestrado por déca-das el Partido Popular, es a la Universidad de Puerto Rico. ¿Dónde han vivido y de qué han vivido los Agrait? ¿Dónde han vivido y de qué han vivido los Moscoso? ¿Dónde han vivido y de qué han vivido los Benitez? De la Universidad de Puerto Rico. De ahí. Esas tres familias, hace unos cuantos años había una broma en Puerto Rico que decía que en lugar de inscribir los hijos en el Registro Demográfico, los inscribían en la Oficina de Presupuesto y Gerencia. Esas mismas tres familias.

Y ahora vienen aquí a darnos lecciones de lo que es autono-mía, de lo que es independencia, de lo que es gobernar; amena-zas de que si fuimos y no vamos a ser. Y cualquiera que los oye piensa que en los últimos ocho años dictaron cátedra aquí de democracia y de legislación de avanzada, y de respeto a las Minorías. Cualquiera que los escucha hablar piensa que en los últimos ocho años, aquí, aunque se discrepara de la idea, había respeto. ¿Respeto de qué? ¡Si lo primero que no se respetaba era la institución de la Cámara de Representantes! Y ahora, quie-*175nes no respetaron su propia casa, nos acusan de atacar la Uni-versidad de Puerto Rico.
No hay “standing” —como diría el Tribunal Supremo — , no hay legitimación activa, señores legisladores.
La mejor prueba, la prueba más contundente de que no hay razonas fundamentadas para estar en contra de estas piezas legislativas, ¿ustedes saben cuál es? Nótese en el ejercicio de debate que ellos han efectuado. Sus mejores deponentes lo más que han tomado son diez minutos, señor Presidente. No han podido. Para tres Proyectos. Los mejores debates que espera-mos siempre, ¿dónde están? Cinco, diez minutos. Nada más. De dos horas no sé cuantos minutos que ha habido de debate.

Si alguien vulneró el concepto de autonomía universitaria, fue el Partido Popular. Que lo puso como un manto protector para a la menor provocación desgarrarlo. Como lo hicieron me-diante el ataque que perpetraron en el presupuesto de este país. Como lo han hecho en las personas que han nominado para ser miembros del Consejo de Educación Superior. Eso es vulnerar el concepto de autonomía universitaria. Es más, le han querido hacer creer a la comunidad puertorriqueña, que tienen autono-mía;y no tienen autonomía na’. ¿Cómo va a haber autonomía en un sistema donde no hay participación de toda la comunidad?

Por primera vez, con estas piezas legislativas, señor Presi-dente y compañeros, se da esa participación. Si es mucha o es poca, si es sensata o insensata, eso lo dirá el tiempo. Ojalá y sea poco y estas sean las bases donde germine una mayor partici-pación de todos los sectores de la comunidad universitaria.
¿Qué Proyecto de ley de envergadura sobre la Universidad han traído en los últimos doce años?-Ninguno. Recortes presu-puestarios, como apuntaba el compañero Navarro Alicea; erro-res fiscales, que los pagaron los estudiantes con el alza en las matrículas. Un déficit creado en menos de dos años por el en-tonces presidente Agraít, después que había tomado la Unvier-sidad con veinticinco millones de dólares de superávit. Esa es la gran obra del Partido Popular en cuanto a autonomía universi-taria se refiere.
Y como la han tenido secuestrada, se creen dueños. Pero el secuestrador nunca es dueño de su víctima; sigue siendo se-cuestrador, y la otra, víctima. Hasta que alguien abre la puerta o logra el rescate. Y eso es lo que estamos haciendo; abriendo la puerta para lograr el rescate de la Universidad de Puerto Rico y liberarlo de las garras del Partido Popular. Que a cuerpo de rey viven de los dineros asignados a la Universidad de Puerto Rico, y vemos el claro deterioro de la calidad de estudio que se da en nuestro primer centro docente. Que dentro de poco, sino se ataja, dejará de serlo. Y será una quimera referirnos a la Uni-*176versidad de Puerto Rico como nuestro primer centro docente. Para desgracia no sólo de los exalumnos, para desgracia de este pueblo. Pero como la reforma, las reestructuraciones conllevan denuncias de las situaciones que están sucediendo, no las acepte.
Se han dedicado a hablar de que se ha vulnerado la autono-mía universitaria. Y en boca del Partido Popular la vulneración de autonomía universitaria, como “independencia judicial”, como “defensa de la cultura”, suena un chiste de mal gusto. Porque si alguien ha tenido la oportunidad de hacer grandes cosas por la Universidad de Puerto Rico, ha sido el Partido Popular. Y se han conformado con dejarla como último recobeco para aquellos que sustentan el status quo. Y han llegado al extremo de que la Torre de la Universidad está tan frágil como el Estado Libre Asociado, y eso es mucho decir.
De manera que, señor Presidente y compañeros de Cámara, quienes han dicho que nunca se había realizado lo que hoy se hace, tienen razón. Tienen toda la razón. Nunca ellos había[n] hecho el esfuerzo que se ha hecho por dotar a la Universidad del verdadero andamiaje donde ellos puedan formular su pro-pia reforma universitaria. Y traerla aquí en un plazo, que hoy se dice doce meses, o quince, o dieciocho, el que finalmente sea, pero esperamos por ellos para la discusión de la reforma universitaria.
La pregunta es, ¿hubiese sido capaz el Partido Popular de poner en las manos de la comunidad universitaria ese poder? Claro que no, señor Presidente. Eso es pedirle peras al olmo. (Énfasis suplido.) Diario de Sesiones (Cámara de Representan-tes), 4 de mayo de 1993, págs. 90-141.
Las expresiones antes citadas muestran, con claridad, que la intención, tras la aprobación de la legislación im-pugnada, era sustituir a los miembros del C.E.S. y a otros funcionarios universitarios por personas de la afiliación po-lítica del Partido Nuevo Progresista. A pesar de que la parte demandada recurrida intentó rebatir la presunción de discrimen aludiendo al propósito de separación de fun-ciones del C.E.S., no logró hacerlo. Nuestro examen cuida-doso de las expresiones citadas antes nos revela el propó-sito discriminatorio de las leyes referidas; por lo que éstas son discriminatorias tanto de su faz como en su aplicación.
*177Abona a lo anterior el hecho de que posterior a las elec-ciones generales celebradas el 3 de noviembre de 1992, el entonces Gobernador electo, Dr. Pedro J. Rosselló Gonzá-lez, exhortó públicamente a los miembros del C.E.S., al Pre-sidente de la U.P.R. y a sus rectores y decanos a que presen-taran sus renuncias en vista del mandato que le había dado el Pueblo de Puerto Rico. Exhibit 1-5 del demandante (artículo del perídico El Nuevo Día de 3 de noviembre de 1992). Les advirtió, además, que dichas renuncias podrían tomarse académicas cuando se creara la Junta de Síndicos en sustitución del C.E.S., debido a que esto permitiría al nuevo Gobierno designar los miembros de dicha Junta y ésta procedería a nombrar al nuevo Presidente de la U.P.R. Véase Exhibit 1-5 del demandante.
Además, declaró públicamente que el Presidente actual de la U.P.R. no contaba con su confianza. Véase el Exhibit 1-22 del demandante (transcripción de la conferencia de prensa celebrada el 21 de julio de 1993).
El tribunal de instancia, al emitir su dictamen, expre-samente sostuvo que para dicho foro era “verdad lo que el demandado {el Dr. Pedro J. Rosselló González] dijo lo que la prensa publicó” y por ello relevó a los demandantes de probar ese hecho. “La vista evidenciaría es innecesaria puesto que admitimos en evidencia los recortes de prensa y le otorgamos veracidad al contenido de los mismos.” (Énfa-sis suplido.) Sentencia del tribunal de instancia, págs. 5-6.

Si el Estado entendía que algunos miembros del C.E.S. o funcionarios de la U.P.R. habían incurrido en conducta im-propia en el ejercicio de su cargo, el mecanismo apropiado para resolver este asunto era mediante la formulación de unos cargos y probar justa causa para su despido individual, para así cumplir con el debido proceso de ley y sin desmantelar la Junta de Gobierno de una institución uni-versitaria mediante un subterfugio que no puede legitimar una acción claramente político-partidista e inconstitucional.

*178Por los fundamentos explicados en esta opinión, revoca-ríamos la sentencia recurrida y declararíamos inconstitu-cionales las leyes impugnadas. En atención al interés pú-blico y por el efecto de esta decisión, a continuación exponemos el remedio que debería proveerse.
VII

El remedio

La función principal de este Tribunal es ser el guardián e intérprete de nuestra Constitución y de los principios y valores que ésta encarna. Art. V, Sec. 4, Const. E.L.A., L.P.R.A., Tomo 1; Figueroa Ferrer v. E.L.A., 107 D.P.R. 250 (1978); Santa Aponte v. Srio. del Senado, 105 D.P.R. 750 (1977); E.L.A. v. Aguayo, 80 D.P.R. 552 (1958); Defendini Collazo v. E.L.A., supra, opinión disidente. Al realizar esta delicada función, debemos tener en cuenta la relación de unas disposiciones de nuestra Constitución con otras y el conjunto de principios y valores que ésta ha encerrado y protegido durante diversos períodos históricos y realidades sociales, económicas y políticas. Al interpretar ese conjunto de principios, normas y valores que es nuestra Constitu-ción, este Tribunal no puede ni debe asumir posiciones res-trictivas, retrógradas o conservadoras. Tenemos que asu-mir posiciones liberales, valientes y vanguardistas para mantener una visión sociológica en la interpretación de problemas y realidades complejas de nuestra sociedad moderna.
En lo que respecta a los remedios, que este Tribunal provee al amparo de la Constitución del Estado Libre Aso-ciado de Puerto Rico, hemos de salvaguardar los derechos y las libertades individuales; los valores y principios sobre los cuales se sustenta nuestra democracia sobre las actua-ciones ultra vires de cualquiera de las ramas políticas del Gobierno. Hemos de procurar siempre que nuestras inter-*179pretaciones sean el Norte que, a su vez, señalen el camino a las generaciones futuras.
En el ejercicio de nuestra función revisora, hemos con-frontado en el pasado situaciones tan complejas o más que la que hoy dilucidamos. En éstas han estado involucrados derechos de igual jerarquía que los que hoy pretendemos salvaguardar. Ante esas situaciones, este Tribunal ha en-frentado el reto de diseñar unos remedios innovadores para salvaguardar las garantías y los derechos constitucionales, con cuidado de no afectar otros derechos protegidos ni crear una inestabilidad inmanejable en el sistema del que se trate. Así, por ejemplo, en Sánchez y Colón v. E.L.A. I, 134 D.P.R. 445 (1993), ordenamos que las papeletas en blanco fuesen adjudicadas como un voto que no favorece ninguna de las definiciones de status propuestas por los partidos. En Granados v. Rodríguez Estrada V, 127 D.P.R. 1 (1990), ponderamos las consecuencias y los problemas que se crearían de ordenarse la celebración de una nueva elección.(16) Anterior a esto, ya habíamos permitido la acu-mulación de numerosos electores cuyos votos no habían sido adjudicados, mediante edictos y por correo certificado. Véase Granados v. Rodríguez Estrada II, 124 D.P.R. 593 (1989), en el cual también ponderamos la deseabilidad de una medida menos drásticá que la celebración de una nueva elección.(17) Véanse, además: P.N.P. y P.I.P v. Rodríguez Estrada, supra; Granados v. Rodríguez Estrada 1, 124 D.P.R. 1 (1989), en el cual ordenamos que se les permitiera votar a los electores añadidos a mano para garantizar el derecho sagrado al sufragio.
En consideración a que el derecho a la libertad acadé-mica institucional es consustancial con el derecho a la li-bertad de expresión, siendo constantes al aplicar fielmente los principios antes expuestos en cuanto a no intervenir con la Universidad y con los procesos que la propia comu-*180nidad universitaria ya ha llevado a cabo y, a su vez, prote-ger derechos constitucionales fundamentales para evitar que se cree una inestabilidad, proveeríamos los siguientes remedios:
1. Declarar inconstitucional la Ley Núm. 12, supra, y las Leyes Núms. 16 y 17, supra, por lo que se restituyen a los miembros del C.E.S. cuyos nombramientos no hayan ven-cido a la fecha de la presente opinión.

2. Declarar inconstitucional la Junta de Síndicos y el Consejo de Educación Superior según creados por las refe-ridas leyes. Cualquier actuación de estos organismos posterior a la fecha de esta opinión se declara también inconstitucional.

3. En cuanto al nombramiento de funcionarios tales como el Presidente de la U.P.R. en consideración a los fac-tores antes señalados, dejaríamos a éstos en sus cargos hasta tanto el C.E.S. decida lo contrario.
Reconocemos la facultad de legislar de nuestra Asam-blea Legislativa siempre y cuando actúe conforme a los parámetros de nuestra Constitución, para salvaguardar, en especial casos como el presente, los derechos de libertad académica institucional, libertad de expresión y sin menos-cabo de la autonomía universitaria. Por las razones expues-tas, no podemos permitir que sean consideraciones político-partidistas las que orienten el futuro académico y el desarrollo institucional de la U.P.R.
VIII

Resumen

La legislación impugnada es inconstitucional. Por ello, se debe restituir a los miembros del C.E.S. cuyos nombra-mientos no hayan vencido a la fecha de esta opinión. La Junta de Síndicos y el nuevo C.E.S. son inconstitucionales, y cualquier actuación de éstos, posterior a esta opinión, *181también será inconstitucional. En cuanto al nombramiento de funcionarios tales como el Presidente de la U.P.R., los dejaríamos en sus cargos, siendo compatibles con el res-peto que se le debe dar a la comunidad universitaria hasta tanto el C.E.S. decida lo contrario.
La U.P.R. no es una agencia más del Gobierno. Es la convivencia democrática de la sociedad civil y el máximo laboratorio para la experimentación democrática.

La legislación impugnada viola la libertad de expresión individual de los profesores, lo cual priva a nuestros estu-diantes del diálogo y la discusión de ideas con libertad y sin temor; todo ello, por la intervención indebida del Go-bierno con los organismos directivos de la docencia y de la administración académica.

Todos los puertorriqueños aspiran a que sus hijos ten-gan una educación universitaria plena y enriquecedora. Una educación universitaria que los exponga a todas las corrientes del conocimiento para entender y esclarecer la realidad y desarrollar al máximo su personalidad, y para ser cada día personas más dignas, libres, con deseos y opor-tunidades de trabajar para alcanzar sus aspiraciones, feli-cidad y serles útiles a la sociedad donde conviven.
Esta aspiración de nuestros estudiantes se frustra cuando se coarta la libertad de expresión en la universidad; la libertad académica institucional y la autonomía universitaria. De igual manera, se coarta la libertad de expresión cuando se despiden en forma discriminatoria y sin justa causa, por razones político-partidistas, a los miembros del C.E.S., quienes ostentan el deber fiduciario sobre la docencia y la administración universitaria.

La legislación impugnada no es otra cosa que un subter-fugio para intervenir con la libertad de expresión y la do-cencia en la universidad, como si ésta fuera un botín de guerra. Todo ello resulta en detrimento de la aspiración del puertorriqueño de obtener una educación de excelencia'en la búsqueda de la felicidad y una mejor calidad de vida.


*182
Los errores de Gobiernos pasados, los cuales no están ante nos, no legitiman ni justifican los errores del presente sobre los cuales tenemos el deber y la obligación constitu-cional de corregir.

Por todo lo anterior DISIENTO de la sentencia emitida por el Tribunal.

LAS LEYES SON INCONSTITUCIONALES.

Voto particular del
Juez Asociado Señor Fuster Berlingeri.
Concurro plenamente con la opinión disidente del Juez Asociado Señor Alonso Alonso. Sólo los ingenuos, o quienes prefieran no reconocer lo que es patentemente evidente, pueden negar que en este caso existe una acción guberna-mental motivada principalmente por razones político-partidistas. Las numerosas expresiones de los legisladores que aprobaron la ley, citadas por el Juez Alonso Alonso en su opinión, y las manifestaciones del Primer Ejecutivo, quien propuso y aprobó la legislación en cuestión —y que fueron admitidas como ciertas por el propio tribunal de instancia— constituyen en conjunto una prueba contun-dente de que la creación, mediante ley, de un nuevo orga-nismo rector para la Universidad de Puerto Rico, que des-plaza a los incumbentes del Consejo de Educación Superior, respondió primordialmente a propósitos y moti-vos político-partidistas.
Al igual, es innegable que, en nuestro ordenamiento ju-rídico, el Gobierno está constitucionalmente impedido para actuar conforme a fines político-partidistas cuando tal ac-ción estatal afecte indefectible y adversamente los dere-chos fundamentales de otras personas. En Puerto Rico la libertad de expresión no puede ser restringida o menosca-bada por el Estado, salvo que exista un interés público apremiante. Sánchez Carambot v. Dir. Col. Univ. Humacao, 113 D.P.R. 153 (1982); Rodríguez v. Srio. de Instruc-*183ción, 109 D.P.R. 251 (1979); Mari Bras v. Casañas, 96 D.P.R. 15 (1968). No es necesario acudir a teorías jurídicas enjundiosas ni a profundos análisis de derecho para reco-nocer que las conveniencias partidistas de los gobernantes de turno no constituyen un interés público apremiante que justifique coartar los derechos de expresión. Nuestra Constitución, además, en su Art. II, Sec. 1, L.P.R.A., Tomo 1, expresamente prohíbe el discrimen por razones políticas, y en derecho es claro que aim una ley neutral de su faz es inválida si se prueba que el legislador tuvo algún ánimo o propósito discriminatorio al aprobarla. Hunter v. Underwood, 471 U.S. 222 (1985); Arlington Heights v. Metropolitan Housing Corp., 429 U.S. 252 (1977).
En este caso, el Gobierno privó a los demandantes de su derecho a continuar en sus cargos por los términos fijos establecidos por ley, y lo hizo crasamente por motivos político-partidistas. Lo que es peor aún, en un país como el nuestro, plagado todavía por el mal del autoritarismo y donde la convivencia colectiva continúa teniendo rasgos de carácter autocrático, la actuación gubernamental aludida constituye un atentado serio contra los derechos de expre-sión de los profesores y estudiantes de la Universidad de Puerto Rico. Al imponer con crudeza su voluntad político-partidista sobre la institución universitaria, el Gobierno afecta adversamente el clima de libertad que allí debe pre-valecer y menoscaba el quehacer académico por el efecto intimidante y liberticida de su acción. Cualquiera que co-nozca a fondo nuestra Casa de Estudios sabe que acciones de rudo “mollero” político por el Gobierno, como la que te-nemos ante nos aquí, tienden a propiciar en algunos secto-res universitarios —ciertamente no en todos— unos com-portamientos congraciatorios, que son antagónicos a las exigencias de la libertad académica. Tales acciones de des-potismo gubernamental tienden a azuzar en ellos el recón-dito temor hacia las figuras autoritarias y la docilidad que nuestra experiencia colonial ha consolidado en el psique de *184muchos en el país, todo ello en grave detrimento de las condiciones necesarias para realizar bien la auténtica ta-rea docente. Véase E. Seda Bonilla, Los derechos civiles en la cultura puertorriqueña, Río Piedras, Ed. Universitaria, 1963. La acción gubernamental fundamentada en motivos político-partidistas, pues, viola la libertad académica, por el efecto disuasivo (chilling effect) que tiene respecto al ejercicio de esa libertad que la Constitución claramente garantiza.
Es menester enfatizar que, desde hace ya mucho tiempo, se ha reconocido que en el ámbito universitario los profesores y estudiantes disfrutan de un derecho fundamental a la libre expresión, que incluye la facultad de dis-putar con libertad las ideas y creencias tradicionales y de explorar sin cortapisas tanto los cimientos como las fronte-ras del conocimiento. Esa libertad de cuestionarlo todo, en aras de buscar la verdad, no puede ser conculcada de modo alguno por el Estado. A los poderes gubernamentales les está vedado, incluso, menoscabar el clima o ambiente de seguridad, abertura, franqueza y hasta de osadía erudita que debe prevalecer en una universidad para que esa liber-tad de cuestionarlo todo pueda ejercerse propiamente y florecer.
Uno de los grandes constitucionalistas americanos, el Juez Frankfurter del Tribunal Supremo de Estados Uni-dos, se expresó sobre el particular con las citas y los comen-tarios siguientes:
Insights into the mysteries of nature are born of hypothesis and speculation. The more so is this true in the pursuit of understanding in the groping endeavors of what are called the social sciences, the concern of which is man and society... For society’s good —if understanding be an essential need of society— inquiries into these problems, speculations about them, stimulation in others of reflection upon them, must be left as unfettered as possible. Political power must abstain from intrusion into this activity of freedom ....
... This means the exclusion of governmental intervention in the intellectual life of a university. It matters little whether such *185intervention occurs avowedly or through action that inevitably tends to check the ardor and fearlessness of scholars, qualities at once so fragile and so indispensable for fruitful academic labor ....
... A university ceases to be true to its own nature if it becomes the tool of Church or State or any sectional interest. A university is characterized by the spirit of free inquiry... This implies the right to examine, question, modify and reject traditional ideas and beliefs ....
... Freedom to reason and freedom for disputation... are the necessary conditions for the advancement of scientific knowledge. A sense of freedom is also necessary...
It is the business of a university to provide that atmosphere which is most conducive to speculation, experiment and creation.” (Énfasis suplido.(1)
Conforme con esta atinada concepción de la libertad académica, las acciones gubernamentales que tienen el efecto de achantar el sentido de autonomía de los profeso-res y estudiantes y el clima de libertad de la institución universitaria, son ilícitas e inconstitucionales y deben invalidarse.
Debo enfatizar que tales acciones inconstitucionales de-ben invalidarse aunque parezcan leves o sutiles. Como bien señaló el Juez Frankfurter en las mismas expresiones citadas antes:
... in these matters of the spirit, inroads on legitimacy must be resisted at their incipiency. This kind of evil grows by what it is allowed to feed on. The admonition of this Court in another context is applicable here. Tt may be that it is the obnoxious thing in its mildest and least repulsive form; but illegitimate and unconstitutional practice get their first footing in that way, namely by silent approaches and slight deviations from legal modes of procedure. (Énfasis suplido.) Sweezy v. New Hampshire, 354 U.S. 234, 363-364 (1957).
Las acciones gubernamentales inconstitucionales son insidiosas, por mínimas que parezcan. Si no se atajan a tiempo, dan pie a acciones ilícitas , futuras cada vez más *186palpables y conspicuas. Tal es la situación en el caso ante nos; es de lamentar que miembros de este Tribunal que, en otros casos han pontificado con gran indignación contra los abusos del Gobierno de menor trascendencia, ahora en este importante caso asuman una postura aquiescente, contra la sabia advertencia de Frankfurter.
No es necesario abundar más sobre las innegables rea-lidades antes aludidas. La opinión del Juez Asociado Señor Alonso Alonso lo hace con meridiana claridad; lo hace, ade-más, con un fino y profundo entendimiento de lo que es una universidad como la nuestra, y del alto deber que tenemos los Jueces de proteger los derechos de expresión en todas sus modalidades, la razón de ser más preeminente que jus-tifica nuestros cargos.
M HH
Para completar este voto particular, deseo comentar otro de los excesos del extremo partidismo político del Go-bierno en este caso, que me atañe personalmente.
A. El licenciado que ocupa el cargo de Procurador General del país, Pedro A. Delgado, y otro contratado por el Gobierno para representarle también, Daniel R. Domín-guez, pidieron mi inhibición en este caso. Su plantea-miento alude a mis vínculos con la Universidad de Puerto Rico durante tres (3) décadas.
Durante muchos años fui miembro activo del claustro universitario. Fui profesor de miles de estudiantes en la Facultad de Derecho y en la Escuela Graduada de Admi-nistración de Empresas. Realicé numerosas investigacio-nes y estudios sobre temas jurídicos, que aparecen publi-cados en 4 libros y 15 monografías extensas, impresas en revistas académicas y profesionales. Serví a la Universi-dad como Decano de Estudiantes del Recinto de Río Pie-dras, como Decano de la Facultad de Derecho, como miem-bro del Senado Académico y de la Junta Administrativa de *187ese recinto, y como miembro o presidente de docenas de comités institucionales. Represente a la Universidad en numerosas comisiones o congresos estaduales, nacionales e internacionales. Fui asesor jurídico ad honorem de varios rectores y presidentes de la institución.
Según los representantes legales del Gobierno, durante los 27 años que estuve vinculado a la Universidad de Puerto Rico supuestamente disfruté de “consideraciones” de parte de la institución, y ello alegadamente crea una “apariencia” de parcialidad que justificó solicitar mi inhibición.
En mi ponderado criterio, el planteamiento de los repre-sentantes legales del Gobierno es inmeritorio y frívolo. Las supuestas “consideraciones” de la Universidad de Puerto Rico en mi favor, en el transcurso de 27 años, no son tal cosa. Por el contrario, constituyen, esencialmente, unos de-rechos reglamentarios que yo tenía y que la institución es-taba obligada a honrar. No se trata de prebendas que se me otorgaron de forma discrecional o gratuita, sino más bien de derechos adquiridos conforme mi status como miembro del claustro universitario.
Debe notarse, además, que el planteamiento de “apa-riencia de parcialidad” en el caso de marras es cuando me-nos ilógico, sino incoherente, porque la parte en este pleito respecto a la cual existe la supuesta “apariencia de parcia-lidad” no es la que tuvo las alegadas “consideraciones” en mi favor. Es decir, para que pueda siquiera contemplarse la posibilidad de una “apariencia de parcialidad”, sería nece-sario establecer que los demandantes apelantes en este pleito, los aludidos miembros del Consejo que iniciaron este caso, fueron los mismos que tuvieron las supuestas “consideraciones” universitarias en mi favor. Esa, claro está, no es la situación aquí. Estos demandantes apelantes, como grupo, nunca han tenido nada que ver con ninguna de las supuestas “consideraciones” de la Universidad en mi favor. Las llamadas “consideraciones” fueron acreditadas *188por otras autoridades universitarias, y el Consejo particular que demandó en este caso no participó como tal en nin-guna de ellas. Es material y jurídicamente imposible que exista siquiera una “apariencia” de parcialidad mía en favor de un cuerpo de concejales, cuando tal cuerpo particular nunca ha decidido nada en mi favor.
B. Durante los dos años pasados he participado como Juez Asociado de este Tribunal Supremo de Puerto Rico en otros tres importantes y noveles casos que involucraban a la Universidad de Puerto Rico y que dieron lugar a opiniones de este Tribunal. En uno de ellos se cuestionaba la validez de una decisión del Consejo de Educación Superior negán-dole acreditación a una institución universitaria privada (Fac. C. Soc. Aplicadas, Inc. v. C.E.S., 133 D.P.R. 521 (1993)); en el segundo caso se cuestionaba la validez del sistema de admisiones de la Universidad de Puerto Rico (Asoc. Academias y Col. Cristianos v. E.L.A., 135 D.P.R. 150 (1994)), y en el tercero, se cuestionaba la validez de la decisión de la Junta de Relaciones del Trabajo de Puerto Rico de reconocerle a los profesores de la Universidad de Puerto Rico el derecho a unionarse y a la negociación co-lectiva (U.P.R. v. Asoc. Pur. Profs. Universitarios, 136 D.P.R. 336 (1994)). En estos tres casos de la Universidad de Puerto Rico comparecieron el Procurador General o los re-presentantes legales del Gobierno o de la Universidad a presentar su caso, y en ninguno de ellos solicitaron mi inhibición. En ninguno de estos tres casos el Procurador General o los representantes legales del Gobierno conside-raron que mis vínculos previos con la Universidad de Puerto Rico constituía un problema, a pesar de que en los tres la Universidad era parte indispensable del caso. Sin embargo, ahora, de buenas a primeras, en el caso de autos se alega que mi participación como Juez en este cuarto pleito, que involucra a la Universidad de Puerto Rico, puede constituir una alegada “apariencia” de parcialidad. ¿Por qué esta postura ahora y no antes? ¿Por qué ahora *189hay una alegada “apariencia” de parcialidad que no la hubo en los tres casos anteriores? ¿Cómo se explica esta inconstancia, cuando mi relación con la Universidad de Puerto Rico ha sido la misma en cualquiera de los cuatro casos en cuestión?
La respuesta a esta interrogante me parece evidente. La frívola solicitud de inhibición no es meramente un exabrupto profesional de los licenciados aludidos. Es tam-bién parte de una estrategia política mayor relacionada con las actuaciones político-partidistas del Gobierno res-pecto de la legislación que se ha impugnado ante nos en este caso. Desde los comienzos de este litigio se ha sabido que el Tribunal Supremo estaba(2) dividido en cuanto al asunto planteado en éste. Por eso, en el afán de prevalecer a toda costa para proteger los intereses político-partidistas del Gobierno, se ha acudido a la artimaña de intentar re-cusar a uno de los Jueces de este Tribunal que, se especu-laba, podía votarles en contra.
Para realizar esta artimaña, quienes solicitaron mi in-hibición, o las personas de quien hayan recibido instruccio-nes, violentaron el propio Reglamento General de la Uni-versidad de Puerto Rico y la confidencialidad de mi expediente personal en esa institución, al hacer una ex-tensa incursión en dicho expediente a los fines de este caso sin mi autorización o la de algún tribunal con jurisdicción. El Art. 33.6 del Reglamento General de la Universidad de Puerto Rico, revisión de diciembre de 1990, pág. 72, clara-mente garantiza la confidencialidad del expediente personal de un claustral. Dicho expediente no está sujeto a in-vestigación sin autorización propia, como la que se ha hecho en este caso, para intentar fundamentar la frívola solicitud de inhibición.
Como parte de la artimaña, además, se ventiló el asunto *190de mi inhibición en la prensa del país. La moción de inhi-bición presentada ante este Tribunal fue subrepticiamente entregada dos veces distintas a determinados medios noti-ciosos, en un evidente intento de ejercer presión pública sobre la función judicial, en franco menosprecio del espí-ritu y la letra del Canon 11 del Código de Etica Profesional, 4 L.P.R.A. Ap. IX, que prohíbe ejercer influencias indebidas sobre los jueces en casos sometidos ante su consideración, y del Canon 14 de dicho Código, 4 L.P.R.A. Ap. IX, que prohíbe que se facilite la publicación en la prensa de deta-lles de un pleito pendiente.
Más aún, recientemente mi participación en este caso fue objeto de imputaciones vulgares y difamatorias, formu-ladas mediante anuncios políticos pagados y en comunica-dos de prensa promovidos por políticos del partido en el poder, evidencia contundente de que el intento de lograr mi inhibición ha sido una burda maniobra partidista.
C. Las normas jurídicas y los precedentes de este Foro preceptúan que la decisión de inhibición de un Juez del Tribunal Supremo reviste carácter excepcional. Noriega Rodríguez v. Gobernador, 120 D.P.R. 267, 276 (1988). No debe inhibirse un Juez del Tribunal Supremo salvo que existan circunstancias excepcionales que así lo requieran, debido a que “los jueces de este Foro tenemos ... la misión fundamental de expresarnos] sobre los asuntos de honda repercusión pública que se nos sometan” (id., pág. 275), y porque la naturaleza colegiada del Tribunal “asegura una justicia imparcial... y garantiz[a] que la decisión final cer-tificada [en cualquier caso] responderá] al legítimo criterio mayoritario informado, nunca a la situación individual o preferencias privadas de los componentes del Tribunal”, íd., pág. 276.
En este caso no sólo no se han presentado razones ex-cepcionales que justifican mi inhibición, sino que las esgri-midas son patentemente frívolas. De modo alguno, pues, *191puedo dejar de cumplir con mi deber constitucional de for-mular mi criterio y votar sobre el importante asunto pú-blico ante nuestra consideración.
Al rechazar la inverosímil solicitud de inhibición, lo hago, además, con el pesar que causa ver cómo la vorágine del partidismo político, unida a la ambición personal, en-gulle y se traga aun a quienes ocupan o pretenden ocupar posiciones cimeras en la noble profesión de abogado, de quienes se espera una conducta de verticalidad, de altura de miras y de independencia de criterio respecto de sus clientes, como requiere el Canon 8 del Código de Etica Pro-fesional, 4 L.P.R.A. Ap. IX.

 Mediante la aprobación de esta ley, sólo se enmendó el Art. 5 de la Ley de la Universidad de Puerto Rico, Ley Núm. 2 de 20 de enero de 1966 (18 L.P.R.A. see. 621c).


 Exposición de Motivos de la Ley Núm. 16 de 16 de junio de 1993, Leyes de Puerto Rico, pág. 50.


 El Consejo de Educación Superior (en adelante C.E.S.) está compuesto por ocho (8) miembros. Al aprobarse las leyes impugnadas, existía una vacante. Los miembros de C.E.S. y la fecha de expiración de sus nombramientos son los siguien-tes: Ing. Richard Camino Cario (11 de diciembre de 1997); Prof. Awilda Aponte Roque (Presidenta, 19 de enero de 1998); Ledo. Francisco L. Acevedo (20 de enero de 1995). El nombramiento del Ledo. Salvador Antonetti vencía el 20 de enero de 1994, pero surge del expediente que el 26 de agosto de 1993 éste presentó su renuncia a su cargo como miembro del C.E.S. al Gobernador, efectiva de inmediato.


 Durante el trámite del caso ante el tribunal de instancia, el Gobernador nombró a los diez (10) miembros de la Junta de Síndicos, y los profesores y estudian-tes nombraron sus respectivos representantes ante la Junta. La Junta se constituyó y escogió a su presidente.


 Al expedir el recurso el 24 de septiembre de 1993, una moción en auxilio de jurisdicción fue declarada no ha lugar. Los Jueces Asociados Señores Hernández Denton, Alonso Alonso y Fuster Berlingeri hubiesen paralizado los procedimientos en instancia.


 Citado más recientemente en Pagán et al. v. E.L.A. et al., 131 D.P.R. 795, 801 esc. 2 (1992).


 En nuestra jurisprudencia abundan diversos criterios o elementos que hemos utilizado para reconocerle una personalidad jurídica a ciertas instrumentalidades. Véanse, por ejemplo: Unión de Empleados Carreteras v. J.R.T., 119 D.P.R. 116 (1987), opinión concurrente de la Juez Asociada Señora Naveira de Rodón; A.A.A. v. Unión de Empleados A.A.A., 105 D.P.R. 437 (1976); Canchani v. C.R.U.V., 105 D.P.R. 352 (1976); Pagán et al. v. E.L.A. et al., supra.


 Esto hace inaplicable al caso ante nuestra consideración el caso Gobierno de la Capital v. Consejo Ejecutivo, 63 D.P.R. 434 (1944). Es además cuestionable que después de Board of Education v. Allen, 392 U.S. 236 (1968), la opinión en Gobierno de la Capital v. Consejo Ejecutivo, supra, pueda considerarse la norma vigente en Puerto Rico. Refiérase a J.J. Alvarez González, Derecho Constitucional, 61 Rev. Jur. U.P.R. 637, 654-655 y eses. 63 y 65 (1992).


 Refiérase, también, a Chamorro Pérez v. Consejo de Educación Superior, et al., Caso Núm. CE-94-109, Resolución del Tribunal Supremo de 15 de abril de 1994, mediante la cual se denegó el recurso solicitado al presentarse fuera de término la petición. Allí explicamos que a la U.P.R. y al C.E.S. no les aplica el término de sesenta (60) días para interponer un recurso aplicable al E.L.A., sus funcionarios o una instrumentalidad que no fuere una corporación pública.


 En Fac. C. Soc. Aplicadas, Inc. v. C.E.S., 133 D.P.R. 521 (1993), nuestras expresiones sobre la responsabilidad del C.E.S. de implementar la política pública del Estado, se referían exclusivamente a la función del C.E.S. de evaluar y acreditar las universidades privadas. No consideramos allí la función fiduciaria de gobernar la Universidad de Puerto Rico.


 Refiérase a las págs. 115-119 de la opinión concurrente del Juez Asociado Señor Hernández Denton.


 J.P. Byrne, Academic Freedom: A “Special concern for the First Amendment", 99 Yale L.J. 251 (1989).


 Citando a W.W. Van Alstyne, Academic Freedom and the First Amendment in the Supreme Court of the United States: and Unhurried Historical Review, 53 (Núm. 3) Law & Contemp. Probs. 79, 86-87 (1990), y a D.M. Rabban, A Functional Analysis of “Individual” and “Institutional” Academic Freedom Under the First Amendment, 53 (Núm. 3) Law & Contemp. Probs. 227, 231 (1990).


 El caso University of Pennsylvania v. EEOC, 493 U.S. 182 (1990), se distingue, con claridad, de la controversia ante la cual nos enfrentamos hoy. Allí el Tribunal Supremo debía resolver si la universidad gozaba de un privilegio especial que cobijaba el descubrimiento de los materiales de la evaluación realizada por los pares (peer review materials), relevantes a la reclamación de una profesora que alegaba que le había sido denegada la permanencia por discrimen por razón de género y raza. Ante el reclamo de la Universidad de intentar cobijar su negativa a proveer los documentos solicitados bajo la libertad académica, el Tribunal expresó “[i]n addition to being remote and attenuated, the injury to academic freedom claimed by petitioner is also speculative. ... Moreover, some disclosure of peer evaluations would take place even if petitioner’s ‘special necessity' test were adopted. Thus, the ‘chilling effect’ petitioner fears is at most only incrementally worsened by the absence of a privilege. Finally, we are not so ready as petitioner seems to be to assume the worst about those in the academic community. Although it is possible that some evaluators may become less candid as the possibility of disclosure increases, others may simply ground their evaluations in specific examples and illustrations in order to deflect potential claims of bias or unfairness. Not all academics will hesitate to stand up and be counted when they evaluate their peers”. íd., págs. 200-201.
El Tribunal, por considerar que no estaba involucrado ningún derecho de la institución bajo la Primera Enmienda dé la Constitución federal, no tuvo que evaluar si se trataba de un interés apremiante del Estado que justificase la alegada violación. Por último, en el caso University of Pennsylvania v. EEOC, supra, se sus-citó la controversia en el contexto de la reclamación de un profesor contra la univer-sidad, mientras que en el caso ante nos estamos ante la reclamación de la institución universitaria frente a la intervención directa del Estado.


 Refiérase, por ejemplo, a nuestras expresiones en Rodríguez Meléndez v. Sup. Amigo, Inc., 126 D.P.R. 117, 136 (1990), sobre que en el contexto de una recla-mación por hostigamiento sexual, reconocimos que “[e]Z ordenamiento jurídico, hasta muy recientemente desfasado de esta nueva realidad social, ha evolucionado e incor-porado la normativa necesaria para que otras modalidades de hostigamiento sexual en el empleo —algunas sofisticadas— que antes nos negábamos a reconocer, pierdan la aureola de manifestaciones culturales aceptables”. (Énfasis en el original.)


 Refiérase a Granados v. Rodríguez Estrada V, 127 D.P.R. 1 (1990).


 Refiérase a Granados v. Rodríguez Estrada II, 124 D.P.R. 593 (1989).


 Sweezy v. New Hampshire, 354 U.S. 234, 261-263 (1957).


 Véase nuestra Resolución de 24 de septiembre de 1993, mediante la cual se expide el recurso en este caso, por voto dividido, emitida dos meses antes de la moción de inhibición en cuestión.